Exhibit 10.20

 

EXECUTION COPY

 

CACI INTERNATIONAL INC

CACI, INC. — FEDERAL

DAGGER ACQUISITION CORPORATION

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED

CGI GROUP INC.

CGI VIRGINIA CORPORATION

 

ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 Definitions    2     1.1   Certain Matters of Construction    2
    1.2   Cross References    2     1.3   Certain Definitions    3 Article 2 The
Purchase And Sale of Assets    8     2.1   Purchase and Sale of Assets    8
    2.2   Excluded Assets    9     2.3   Assumption of Specified Obligations   
9     2.4   Purchase Price    10     2.5   Closing    10     2.6   Instruments
of Transfer    10     2.7   Additional Actions    10     2.8   Adjustment to
Purchase Price    11     2.8.1    Preparation of Closing Balance Sheet    11    
2.8.2    Review of Closing Balance Sheet    11     2.8.3    Disputes    11    
2.8.4    Final Closing Balance Sheet    12     2.8.5    Adjustments to the
Purchase Price    12 Article 3 Representations And Warranties of Arrow    13
Article 4 Representations And Warranties Of Parent, Federal and Acquisition Sub
   13 Article 5 Conduct Prior To The Closing Date    13     5.1   Conduct of
Business of Arrow    13     5.2   Conduct of Business of Parent    15 Article 6
Additional Agreements    15     6.1   Non-Solicitation and Superior Proposals   
15     6.1.1    Superior Offers    15     6.1.2    No Solicitation    15     6.2
  Transition of Employees and Consultants    16     6.3   Expenses    16     6.4
  Access and Information    17     6.5   Public Disclosure    17     6.6  
Further Assurances    17     6.6.1    Generally    17     6.6.2    Novation of
Contracts; Subcontracting; Maintenance of Corporate Existence of Arrow    17
    6.7   Tax Matters    18     6.7.1    Allocation of Purchase Price    18    
6.7.2    Responsibility for Filing Tax Returns for Periods through Closing Date
   18     6.7.3    Audits    18

 

i



--------------------------------------------------------------------------------

    6.7.4   Cooperation on Tax Matters    19     6.7.5   Certain Taxes    19
    6.8   Notification    20     6.9   Accounts Receivable    20     6.10  
Preservation of Goodwill    20     6.11   Assistance in Preparation of Financial
Statements    20     6.12   Regulatory Filings and Consents; Best Efforts    20
    6.12.1   Regulatory Filings    20     6.12.2   Exchange of Information    21
    6.12.3   Notification    21     6.12.4   Best Efforts    22     6.12.5  
Limitation on Divestiture    22 Article 7 Conditions Precedent    23     7.1  
Conditions Precedent to the Obligations of Each Party    23     7.1.1   No
Illegality; Consents    23     7.1.2   No Injunction    23     7.2   Conditions
Precedent to Obligation of Parent, Federal and Acquisition Sub to Consummate the
Transaction    23     7.2.1   Representations and Warranties    23     7.2.2  
Agreements and Covenants    23     7.2.3   Certain Conditions to the Merger
Agreement    23     7.2.4   Legal Opinions    24     7.2.5   Ancillary
Agreements    24     7.2.6   Closing Documents    24     7.2.7   Material
Adverse Effect    24     7.3   Conditions to Obligations of Arrow to Consummate
the Transaction    24     7.3.1   Representations and Warranties    24     7.3.2
  Agreements and Covenants    25     7.3.3   Closing Documents    25     7.3.4  
Successful Acquisition    25     7.3.5   Payment of Purchase Price    25 Article
8 Other Provisions    25     8.1   Termination Events    25     8.2   Notice and
Effect of Termination    27     8.3   Break-up Fee    27     8.4   Notices    27
    8.5   Entire Agreement; Amendment    29     8.6   Assignability    30
    8.7   Validity    30     8.8   Specific Performance    30     8.9  
Governing Law    30     8.10   Counterparts    30     8.11   Non-Survival of
Representations, Warranties and Covenants    30     8.12   No Third Party
Beneficiaries    30     8.13   No Waiver    30

 

ii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated as of March 10, 2004 (the “Agreement”), is
made by and among CACI International Inc, a Delaware corporation (“Parent”),
CACI, INC. - FEDERAL, a Delaware corporation and wholly-owned subsidiary of
Parent (“Federal”), Dagger Acquisition Corporation (“Acquisition Sub”), a
Delaware corporation and wholly-owned subsidiary of Federal, American Management
Systems, Incorporated, a Delaware corporation (“Arrow”), CGI Group Inc., a
Québec corporation (“Crossbow”) and CGI Virginia Corporation, a Delaware
corporation and wholly-owned subsidiary of Crossbow (“Merger Sub”).

 

W I T N E S S E T H

 

WHEREAS, Arrow and certain of its Subsidiaries have heretofore provided
information technology services to, and designed software for use by, various
agencies of the United States Government involved with defense, the United
States Intelligence Community (as comprised by Air Force Intelligence, Army
Intelligence, the Central Intelligence Agency, Coast Guard Intelligence, the
Defense Intelligence Agency, Marine Corps Intelligence, the National
Geospatial-Intelligence Agency, the National Reconnaissance Office, the National
Security Agency and Navy Intelligence, as well as the intelligence organizations
and functions within the Department of Energy, the Department of Homeland
Security, the Department of State, the Department of Treasury and the Federal
Bureau of Investigation) and homeland security (consisting of all agencies of
the United States Government included in the Department of Homeland Security as
of the date hereof), either directly or through other parties that provide goods
and/or services to such agencies (generally known as Arrow’s “Defense and
Intelligence Group”) (together with all other operations of such Subsidiaries,
the “Business”);

 

WHEREAS, Acquisition Sub wishes to purchase certain assets and assume certain
liabilities related to the Business, and Arrow wishes to sell such assets and
assign such liabilities to Acquisition Sub (the “Transaction”);

 

WHEREAS, Merger Sub intends to purchase all or substantially all of the capital
stock of Arrow immediately upon the Closing of the Transaction and to operate
those of Arrow’s businesses that Acquisition Sub does not purchase hereunder;

 

WHEREAS, to facilitate Acquisition Sub’s assumption of the Business, Arrow,
Crossbow, Acquisition Sub, Merger Sub and certain other parties, simultaneously
with the execution hereof, are entering into agreements relating to (a)
transitional services, (b) intellectual property, (c) the development and
maintenance by Crossbow for the benefit of Acquisition Sub, and by Acquisition
Sub for the benefit of Crossbow, of software for use by customers and (d)
competition (the “Ancillary Agreements”);

 

WHEREAS, to induce Acquisition Sub to enter into this Agreement and to
consummate the transactions contemplated hereby, Arrow is agreeing to make
certain representations and warranties, and perform certain covenants in
connection herewith;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 

Article 1

DEFINITIONS

 

1.1 Certain Matters of Construction A reference to an article, section, exhibit
or schedule shall mean an Article of, a Section in, or Exhibit or Schedule to,
this Agreement unless otherwise expressly stated. The titles and headings herein
are for reference purposes only and shall not in any manner limit the
construction of this Agreement which shall be considered as a whole. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any agreement, instrument, law or
regulation defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or law or regulation as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of laws and
regulations) by succession of comparable successor laws or regulations and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.
References to amounts in Dollars are to amounts in United States Dollars.

 

1.2 Cross References. The following terms defined elsewhere in this Agreement in
the Sections set forth below shall have the respective meanings therein defined:

 

Term

--------------------------------------------------------------------------------

  

Definition

--------------------------------------------------------------------------------

Acquisition Group

   Section 6.2

Acquisition Sub

   Preamble

Action of Divestiture

   Section 6.12.5

Active Government Contract

   Appendix A, Section A22.1

Agreement

   Preamble

Ancillary Agreements

   Recitals

Arrow

   Preamble

Arrow Disclosure Schedule

   Article 3

Auditor

   Section 2.8.3

Balance Sheet Date

   Appendix A, Section A5

Business

   Recitals

Closing Balance Sheet

   Section 2.8.1

Closing Date

   Section 2.5

Closing

   Section 2.5

Confidentiality Agreements

   Section 6.5

Crossbow

   Preamble

Dagger Assets

   Section 2.1

Dagger Balance Sheet

   Appendix A, Section A4

 

2



--------------------------------------------------------------------------------

Dagger Company

   Appendix A, Section A2

Dagger Completed Engagements

   Section 2.1.2

Dagger Contracts

   Section 2.1.3

Dagger Engagements

   Section 2.1.1

Dagger Financial Statements

   Appendix A, Section A4

Dagger Government Contract

   Appendix A, Section A22.2

Dagger Insurance Contracts

   Appendix A, Section A18

Dagger Leases

   Section 2.1.4

Dagger Obligations

   Section 2.3

Dagger Proprietary Rights

   Section 5.1(c)

Dagger Receivables

   Section 2.1.9

Dagger Subsidiary

   Appendix A, Section A2

Dagger Subsidiary Plans

   Appendix A, Section A10.4(a)

Dagger Subsidiary Shares

   Section 2.1.14

Dagger Tangible Assets

   Section 2.1.8

Dagger Work-In-Process

   Section 2.1.9

Employee List

   Appendix A, Section A11.2

Excluded Assets

   Section 2.2

FAR

   Appendix A, Section A22.3

Federal

   Preamble

Final Closing Balance Sheet

   Section 2.8.4

Final Date

   Section 8.1(g)

GAAP

   Section 2.8.1

Governmental Entity

   Appendix A, Section A3.2

HSR Act

   Appendix A, Section A3.2

Intellectual Property Agreement

   Section 2.1.6

Merger Sub

   Preamble

Objections

   Section 2.8.2

Parent

   Preamble

Pension Plans

   Appendix A, Section A10.1

Permits

   Appendix A, Section A7

Purchase Price

   Section 2.4

Reported Business

   Appendix A, Section A4

Representatives

   Section 6.1.2

Retained Operations

   Recitals

Transaction

   Recitals

Welfare Plan

   Appendix A, Section A10.4(g)

 

1.3 Certain Definitions. As used herein, the following terms shall have the
following meanings:

 

Affiliate: with respect to any Person, any Person which, directly or indirectly,
Controls, is Controlled by, or is under common Control with, such Person.

 

Affiliated Group: any affiliated group within the meaning of Code section
1504(a).

 

COBRA: the provisions of Section 4980B of the Code and Part 6 of Title I of
ERISA.

 

3



--------------------------------------------------------------------------------

Code: the United States Internal Revenue Code of 1986, as amended from time to
time.

 

contract: any contract, subcontract, basic ordering agreement, blanket purchase
agreement, task order, letter contract or purchase order of any kind, including
all amendments, modifications and options thereunder or relating thereto, but
excluding any Employee Benefit Plan.

 

Control: (including with correlative meaning, Controlled by and under common
Control with): as used with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

Dagger Consultant: any Person listed on Schedule 1.3A, any Person retained to
replace such scheduled Person, and any new consultant that Parent and Crossbow
agree shall constitute a Dagger Consultant, but excluding any pre-Closing
terminations.

 

Dagger Employee: any person listed on Schedule 1.3B, any person hired to replace
such scheduled person, and any newly hired person who Parent and Crossbow agree
is a Dagger Employee, but excluding any pre-Closing terminations.

 

Dagger Facilities: the physical locations subject to the Dagger Leases.

 

Dagger Material Adverse Effect: any materially adverse change in or effect on
the financial condition, business, operations, assets (including intangible
assets), properties, results of operations, prospects or liabilities of the
Business (including any act by the Central Intelligence Agency or the Defense
Security Service to invalidate, terminate, suspend or revoke any facilities
security clearance under National Industrial Security Program Operating Manual
related to the Business), when taken as a whole, from the state of the Business
as and to the extent represented in Annex A hereto as of the date hereof, other
than any change, effect, event, occurrence, state of facts or development (a)
relating to or resulting from economic or geopolitical conditions in general
(except to the extent such change or effect has a disproportionate impact on the
Business relative to other business entities engaged in the same line or lines
of business as the Business), (b) relating to or resulting from changes in legal
or regulatory conditions (except to the extent such change or effect has a
disproportionate impact on the Business relative to other business entities
engaged in the same line or lines of business as the Business), (c) resulting
from the execution or announcement of this Agreement, (d) resulting from any
actions taken by Parent, Federal, Acquisition Sub or any of their Affiliates
after the date hereof and prior to the Closing Date that relate to, or affect,
the business of Arrow and the Dagger Subsidiaries, (e) resulting from compliance
by Arrow and the Dagger Subsidiaries with the terms of this Agreement or (f)
resulting from any liability, cost or expense associated with, relating to or
arising from the transactions contemplated by this Agreement or the Merger
Agreement (including legal, accounting and financial advisory fees and
disbursements).

 

Dagger Material Contract: any Dagger Engagement or any contract to which any
Dagger Subsidiary is a party (a) pursuant to which a Dagger Company is providing
or has

 

4



--------------------------------------------------------------------------------

committed to provide in the future services and/or products on a fixed price
basis, or (b) pursuant to which a Dagger Company is providing or has committed
to provide in the future services and/or products in exchange for compensation
to the Dagger Company in excess of $1,000,000. Notwithstanding the foregoing,
the term Dagger Material Contract shall not include any contracts to which
Karcher Group, Inc. is a party.

 

Employee Benefit Plan: any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), “employee welfare benefit plan” (as defined in Section
3(1) of ERISA), and any other plan, agreement or arrangement involving direct or
indirect compensation, including without limitation insurance coverage,
severance benefits, disability benefits, deferred compensation, bonuses, stock
options, stock purchase, phantom stock, stock appreciation or other forms of
incentive compensation or post-retirement compensation.

 

Environmental Claim: any actual notice from a Governmental Entity or other third
party alleging potential liability (including potential liability for
investigatory costs, cleanup costs, response or remediation costs, natural
resources damages, property damages, personal injuries, fines or penalties)
arising out of, based on or resulting from (a) the presence, or release of any
Material of Environmental Concern at any location, or (b) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law.

 

Environmental Laws: any and all Federal, state, local or foreign statutes,
regulations, ordinances and common law relating to the protection of public
health, safety or the environment in effect on the Closing Date and that are
binding on any Dagger Company.

 

ERISA Affiliate: with respect to a party, any member (other than that party) of
a controlled group of corporations, group of trades or businesses under common
control or affiliated service group that includes that party (as defined for
purposes of Section 414(b), (c) and (m) of the Code).

 

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

 

Exchange Act: the Securities Exchange Act of 1934, as amended.

 

Government Contract: any prime contract with the United States Government and
any contract with a prime contractor or higher-tier subcontractor under a prime
contract with the United States Government.

 

Knowledge of Arrow: shall mean the actual, current knowledge of any of the
following employees of Arrow: Alfred T. Mockett, Chairman and Chief Executive
Officer; David R. Fontaine, Executive Vice President, General Counsel, Chief
Risk Officer and Secretary; Garry Griffiths, Executive Vice President and Chief
Human Resources Officer; Wick Keating, Senior Vice President and Chief
Technology Officer, Donna Morea, Executive Vice President, Public Sector Group;
James C. Reagan, Executive Vice President and Chief Financial Officer; David
Sharman, Senior Vice President of Corporate Development; John Hillen, Senior
Vice President, Public Sector Group; Michael Titmus, Vice President, Public
Sector Group; Gil Guarino, Vice President, Public Sector Group; and Jennifer
Felix, Vice President and Corporate Controller.

 

5



--------------------------------------------------------------------------------

Legal Requirement: any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity.

 

Liability: any liability or obligation, known or unknown, asserted or
unasserted, accrued or unaccrued, absolute or contingent, liquidated or
unliquidated, or otherwise, and whether due or to become due, including any
liability for Taxes.

 

Materials of Environmental Concern: petroleum and its by-products and any and
all other substances or constituents to the extent that they are regulated by,
or form the basis of liability under, any Environmental Law.

 

Merger: the merger of Arrow and Merger Sub pursuant to the Merger Agreement.

 

Merger Agreement: That certain Agreement and Plan of Merger, dated as of the
date hereof, by and among Arrow, Crossbow and Crossbow’s wholly-owned
subsidiary.

 

Net Tangible Asset Value: The net value as of the Closing Date of the sum of (a)
the total current assets of the Business (excluding (i) intercompany accounts
and (ii) assets of R.M. Vredenburg & Co. that do not relate to the Business),
(b) the net fixed assets and net purchased software, of the Business and (c) the
other non-current assets of the Business (excluding net developed software, net
intangibles, and goodwill); less the total liabilities of the Business, each as
determined in accordance with GAAP.

 

Permitted Encumbrances: (a) Security Interests for current taxes, water and
sewer charges and other statutory liens and trusts not yet due and payable or
that are being contested in good faith, (b) Security Interests incurred in the
ordinary course of business, such as carriers’, warehousemen’s, landlords’ and
mechanics’ liens and other similar liens arising in the ordinary course of
business, (c) Security Interests on personal property leased under operating
leases, (d) Security Interests, pledges or deposits incurred or made in
connection with workmen’s compensation, unemployment insurance and other social
security benefits, or securing the performance of bids, tenders, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, progress payments, surety and appeal bonds and other obligations of
like nature, in each case incurred in the ordinary course of business, (e)
pledges of or Security Interests on manufactured products as security for any
drafts or bills of exchange drawn in connection with the importation of such
manufactured products in the ordinary course of business, (f) Security Interests
or other claims arising under Article 2 of the Uniform Commercial Code that are
special property interests in goods identified as goods to which a contract
refers, (g) Security Interests arising under Article 9 of the Uniform Commercial
Code that are purchase money security interests, (h) any Security Interest,
right, restriction, encumbrance or limitation imposed or created by or arising
under any Ancillary Agreement, (i) as to any Dagger Lease or Dagger Facilities,
those Security Interests and other restrictions affecting the interest of the
lessor thereof, (j) those Security Interests and restrictions created by or
arising under the terms of any Dagger Lease and (k) such Security Interests

 

6



--------------------------------------------------------------------------------

or other imperfections or minor defects of title, easements, rights-of-way and
other similar restrictions (if any) as are insubstantial in character, amount or
extent, do not materially detract from the value or interfere with the present
or proposed use of the properties or assets of the party subject thereto or
affected thereby, and do not otherwise materially adversely affect or impair the
business or operations of such party.

 

Person: an individual, a corporation, an association, a partnership, an estate,
a trust or any other entity or organization.

 

Securities Act: the Securities Act of 1933, as amended.

 

Security Interest: any mortgage, pledge, lien, encumbrance, charge, or other
security interest.

 

Subsidiary: With respect to any corporation, association, or other business
entity, any corporation, association, or other business entity a majority (by
number of votes on the election of directors or persons holding positions with
similar responsibilities) of the shares of capital stock (or other voting
interests) of which are owned, beneficially or of record, by the first
corporation, association, or other business entity.

 

Tax Return: any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

 

Tax: any federal, state, local, or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code section 59A), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

 

Treasury Regulation: a regulation promulgated by the United States Treasury
Department under one or more provisions of the Code.

 

United States Government: the government of the United States or any agency,
department, division, subdivision or office thereof.

 

7



--------------------------------------------------------------------------------

Article 2

THE PURCHASE AND SALE OF ASSETS

 

2.1 Purchase and Sale of Assets. Upon and subject to the terms and conditions
hereof, at the Closing, Arrow shall sell, transfer and assign to Acquisition
Sub, and Acquisition Sub shall purchase and acquire from Arrow, all right, title
and interest in and to the assets utilized in connection with the performance
and technical and administrative support of the Business, including the
following assets (the “Dagger Assets”), in each case free and clear of all
Security Interests, except Permitted Encumbrances:

 

2.1.1 all contracts and other arrangements relating to the Business pursuant to
which Arrow is providing goods and/or services, and all proposals, bids and
offers for future such contracts and arrangements, including the contracts and
other arrangements, proposals, bids and offers listed on Schedule 2.1.1 (the
“Dagger Engagements”);

 

2.1.2 all contracts and other arrangements pursuant to which Arrow formerly
provided goods and/or services relating to the Business, excluding the contracts
and other arrangements listed on Schedule 2.1.2 (the “Dagger Completed
Engagements”);

 

2.1.3 all other contracts relating to the Business and to which Arrow is a
party, including employment agreements, nondisclosure agreements, teaming
agreements, joint ventures, joint marketing agreements, consulting agreements
and subcontracts (the “Dagger Contracts”), but excluding the Dagger Leases,
regardless of whether Arrow has obtained any necessary consents to the
assignment of such Dagger Contracts;

 

2.1.4 all of the leases, subleases, licenses or other agreements for the use of
physical locations listed on Schedule 2.1.4 (the “Dagger Leases”);

 

2.1.5 all prepaid expenses, deposits, advances, other prepayments and related
rights paid or obtained by Arrow relating to the Business, (other than those, if
any, which constitute Excluded Assets under Section 2.2) that exist as of the
Closing;

 

2.1.6 all of the rights in or relating to intellectual property described in the
Ancillary Agreement relating to intellectual property, the form of which is
attached as Exhibit A (the “Intellectual Property Agreement”);

 

2.1.7 all of Arrow’s training materials, speaking materials and sales or
promotional materials that relate to the Business;

 

2.1.8 all of Arrow’s tangible assets primarily relating to the Business (other
than those tangible assets, if any, which constitute Excluded Assets under
Section 2.2), including all furniture, fixtures, machinery, office and other
equipment and leasehold improvements relating to the Business and all other
tangible assets as materially listed on Schedule 2.1.8 (the “Dagger Tangible
Assets”);

 

2.1.9 all of Arrow’s accounts receivable and unbilled accounts receivable and
work-in-process that relate to the Business (the “Dagger Receivables” and the
“Dagger Work-In-Process,” respectively);

 

2.1.10 all books, papers, ledgers, documents and records relating to the Dagger
Assets, including all records and documents relating to the Dagger Engagements,
the Dagger Contracts, the Dagger Receivables, the Dagger Work-In-Process and the
Dagger Obligations (provided that Arrow may retain copies of such books, papers,
ledgers, documents and records), as well as complete copies of all other books,
papers, ledgers, documents and records relating to the Dagger Assets.

 

8



--------------------------------------------------------------------------------

2.1.11 all inventory and supplies related to the Business;

 

2.1.12 all Permits relating to the Business or the Dagger Facilities, including
the permits listed on Schedule 2.1.12, to the extent the same may be
transferred; and

 

2.1.13 all of Arrow’s other tangible and intangible assets related to the
Business.

 

2.1.14 all of Arrow’s capital stock and other voting interests in the Dagger
Subsidiaries (collectively, the “Dagger Subsidiary Shares”).

 

2.2 Excluded Assets. Notwithstanding Section 2.1, no interest of Arrow in or to
the assets listed on Schedule 2.2 (the “Excluded Assets”) is being sold,
assigned or otherwise transferred to Acquisition Sub.

 

2.3 Assumption of Specified Obligations. At the Closing, Acquisition Sub shall
agree to assume and perform after the Closing when and as they become due the
obligations and liabilities of Arrow related to the Business, including the
following (the “Dagger Obligations”):

 

2.3.1 Arrow’s accounts payable, accrued expenses and deferred revenue relating
to the Business through the Closing Date, such amounts to be calculated in a
manner consistent with the Dagger Balance Sheet for the Reported Business,
except that such amounts shall be for the Business.

 

2.3.2 Arrow’s obligations after the Closing under the Dagger Engagements, the
Dagger Completed Engagements, the Dagger Contracts and the Dagger Leases; and

 

2.3.3 Arrow’s liabilities to Dagger Employees that are not covered by insurance
held by Arrow or Crossbow, whether or not such persons actually become employees
of Acquisition Sub.

 

Except for the Dagger Obligations, Acquisition Sub is assuming no liabilities or
obligations of Arrow in connection with this transaction, including (a) any
liability or obligation of Arrow to any of its Subsidiaries or Affiliates (b)
any liability or obligation of Arrow to any director, officer, employee or other
agent of Arrow (other than the Dagger Employees), (c) any liability or
obligation of Arrow under any contract, agreement or arrangement relating to the
Business or the conduct thereof other than the Dagger Engagements, the Dagger
Completed Engagements, the Dagger Contracts and the Dagger Leases, (d) any trade
or practice liabilities or obligations of Arrow, (e) any liability or obligation
of Arrow to any current, former or deceased employee of Arrow or any of its
Subsidiaries or Affiliates (other than the Dagger Subsidiaries), other than the
Dagger Employees, (f) any liability or obligation of Arrow or any of its
Subsidiaries (other than the Dagger Subsidiaries) under any Employee Benefit
Plan, or (g) any liability of Arrow for Taxes. Without limiting the generality
of the foregoing, Arrow and its Subsidiaries (exclusive of the Dagger
Subsidiaries) shall be solely responsible for payment and performance of all
liabilities, obligations and amounts at any time owing by any of them before or
after the Closing Date, whether direct or indirect, fixed or contingent, known
or unknown, other than the Dagger Obligations.

 

9



--------------------------------------------------------------------------------

The parties to this Agreement intend that any Liability of Arrow that is based
on, or arises out of, facts or circumstances that existed prior to the Closing
Date and is not primarily related to the Business shall not be assumed by
Acquisition Sub and shall not be or become a Dagger Obligation except as
expressly set forth herein. Without limiting the generality of the foregoing, no
Liability of Arrow that is not primarily related to the Business shall be
allocated or divided between the Business, on the one hand, and the business and
operations being acquired by Crossbow and Merger Sub, on the other hand, unless
expressly provided herein.

 

The parties understand that Arrow will not assume the liabilities of the Dagger
Subsidiaries, but that such liabilities shall be retained by the Dagger
Subsidiaries.

 

2.4 Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Acquisition Sub for the Dagger Assets shall be Four Hundred Fifteen Million
Dollars ($415,000,000), subject to adjustment as provided below in Section 2.8.
The payment of the Purchase Price shall be made in immediately available funds
wired to one or more accounts designated by Arrow or by such other method as may
be agreed by Arrow and Acquisition Sub.

 

2.5 Closing. The closing of the purchase and sale of the Dagger Assets (the
“Closing”) shall take place at the offices of Arnold & Porter LLP in McLean,
Virginia, commencing at 9 a.m. local time on such date that is the first
business day immediately following the satisfaction or waiver of all conditions
to the obligations of the parties to consummate the transactions contemplated
hereby (the “Closing Date”).

 

2.6 Instruments of Transfer. Arrow shall effect the transfer of the Dagger
Assets and the Dagger Obligations to Acquisition Sub at the Closing by such
bills of sale, assignments, assumptions and other instruments of transfer as
Acquisition Sub or its counsel deem necessary or appropriate to transfer full
legal and beneficial title to the Dagger Assets free and clear of all Security
Interests whatsoever except Permitted Encumbrances, and to transfer full
responsibility for the Dagger Obligations. As appropriate, such documents shall
contain customary warranties and covenants of title and shall be in form and
substance acceptable to Acquisition Sub and its counsel.

 

2.7 Additional Actions. At any time and from time to time after the Closing
Date, (a) at the reasonable request of Acquisition Sub, Arrow shall execute and
deliver to Acquisition Sub such other instruments of transfer, conveyance,
assignment and confirmation and take such action as Acquisition Sub may
reasonably deem necessary or desirable in order to transfer, convey and assign
to Acquisition Sub and to confirm Acquisition Sub’s title to any of assets
primarily utilized in connection with the performance and technical and
administrative support of the Business inadvertently left in the control or
possession of Arrow and all instruments, undertakings or other documents and
take such other action as Acquisition Sub may reasonably deem necessary or
desirable in order to have Arrow fully assume and be liable for any Liabilities
of Arrow that are not Dagger Obligations and that were inadvertently assumed by
Acquisition Sub, and (b) at the reasonable request of Arrow, Acquisition Sub
shall execute and deliver to Arrow such other instruments of transfer,
conveyance, assignment and confirmation and take such action as Arrow may
reasonably deem necessary or desirable in order to transfer, convey and assign
to Arrow and to confirm Arrow’s title to any of the Excluded Assets
inadvertently transferred to Acquisition Sub and all instruments, undertakings
or other

 

10



--------------------------------------------------------------------------------

documents and take such other action as Arrow may reasonably deem necessary or
desirable in order to have Acquisition Sub fully assume and be liable for any
Dagger Obligations that were inadvertently retained by Arrow.

 

Prior to the first anniversary of the Closing Date, if either Crossbow or
Acquisition Sub shall determine that an asset or liability of the Business was
inappropriately included in or excluded from the definition of either the Dagger
Assets or the Dagger Obligations, the party that makes such determination shall
so advise the other party and Crossbow and Acquisition Sub shall in good faith
endeavor to reach agreement with respect to such asset or liability.

 

If a dispute arises under this Section 2.7, then within three (3) business days
after a written request by either party, Federal’s President and Crossbow’s
President of U.S. Operations shall promptly confer to resolve the dispute. If
such persons cannot resolve such dispute, or either one of them determines that
they are not making reasonable progress toward resolution of the dispute within
the five (5) business day period immediately following the delivery of the
written notice described above, then such dispute shall be settled by
arbitration in the City of New York in accordance with the Rules of the American
Arbitration Association by a single arbitrator, who shall be an attorney expert
in the area of mergers and acquisitions, selected by Crossbow and Acquisition
Sub (or, if the parties are unable to agree on the arbitrator within five (5)
business days of commencing arbitration, such an expert selected by the
Association). Judgment upon the award rendered under any such arbitration may be
entered in any Court having jurisdiction thereof.

 

2.8 Adjustment to Purchase Price

 

2.8.1 Preparation of Closing Balance Sheet. As soon as reasonably practicable
after the Closing Date (but not later than 60 days thereafter), Arrow shall
prepare or cause to be prepared and shall deliver to Acquisition Sub a Closing
Balance Sheet for the Business as of the opening of business on the Closing Date
(the “Closing Balance Sheet”). The Closing Balance Sheet shall be prepared in
accordance with United States Generally Accepted Accounting Principles (“GAAP”).

 

2.8.2 Review of Closing Balance Sheet. Acquisition Sub, upon receipt of the
Closing Balance Sheet, shall (a) review the Closing Balance Sheet and (b) to the
extent Acquisition Sub may deem necessary, make reasonable inquiry of Arrow and
its accountants, relating to the preparation of the Closing Balance Sheet.
Acquisition Sub and its employees and advisors shall have full access upon prior
written notice and during normal business hours to the books, papers and records
of Arrow and its accountants (if any are used), relating to the preparation of
the Closing Balance Sheet in connection with such inquiry and the preparation of
any objections thereto (“Objections”). The Closing Balance Sheet shall be
binding and conclusive upon, and deemed accepted by, Acquisition Sub unless
Acquisition Sub shall have notified Arrow in writing of any Objections thereto
within 30 days after receipt of the Closing Balance Sheet. Acquisition Sub shall
make the Dagger Employees and books and records of the Business available to
Arrow as necessary for Arrow to prepare the Closing Balance Sheet.

 

2.8.3 Disputes. In the event of Objections, Arrow shall have 20 days to review
and respond to such Objections, and Acquisition Sub and Arrow shall attempt to
resolve

 

11



--------------------------------------------------------------------------------

the differences underlying such Objections within 20 days following completion
of Arrow’s review of such Objections. Disputes between Acquisition Sub and Arrow
which cannot be resolved by them within such 20-day period shall be referred no
later than such 20th day for decision to PricewaterhouseCoopers LLP or to a
nationally recognized independent public accounting firm mutually selected by
the Acquisition Sub and Arrow (the “Auditor”) (which firm shall not be any of
(a) the independent public accountants of Parent, Federal and Acquisition Sub,
(b) the independent public accountants used by Arrow prior to the Closing Date
and (c) the independent public accountants of Crossbow), who shall act as
arbitrator and determine, based solely on presentations by Acquisition Sub and
Arrow and only with respect to the remaining differences so submitted, whether
and to what extent, if any, the Closing Balance Sheet requires adjustment. The
Auditor shall deliver its written determination to Acquisition Sub and Arrow no
later than the 30th day after the remaining differences underlying such
Objections are referred to the Auditor, or such longer period of time as the
Auditor reasonably determines is necessary. The Auditor’s determination shall be
conclusive and binding upon the parties. The fees and disbursements of the
Auditor shall be allocated equally between Acquisition Sub and Arrow.
Acquisition Sub and Arrow shall make readily available to the Auditor all
relevant information, books and records and any work papers relating to the
Closing Balance Sheet and all other items reasonably requested by the Auditor.
In no event may the Auditor’s resolution of any difference be for an amount
which is outside the range of Acquisition Sub’s and Arrow’s disagreement.

 

2.8.4 Final Closing Balance Sheet. The Closing Balance Sheet shall become final
and binding upon the parties upon the earliest of (a) Acquisition Sub’s failure
to object thereto within the period permitted under Section 2.8.2, (b) the
agreement between Acquisition Sub and Arrow with respect thereto and (c) the
decision by the Auditor with respect to any disputes under Section 2.8.3. The
Closing Balance Sheet, as adjusted pursuant to the agreement of the parties or
decision of the Auditor, when final and binding is referred to herein as the
“Final Closing Balance Sheet.”

 

2.8.5 Adjustments to the Purchase Price. As soon as practicable (but not more
than five business days) after the date on which the Final Closing Balance Sheet
shall have been determined in accordance with this Section 2.8, (a) Arrow shall
pay to Acquisition Sub in immediately available funds the amount, if any, by
which the Net Tangible Asset Value on the Final Closing Balance Sheet is less
than $50,000,000 (Fifty Million Dollars), or (b) Acquisition Sub shall pay to
Arrow in immediately available funds the amount, if any, by which the Net
Tangible Asset Value on the Final Closing Balance Sheet is greater than
$60,000,000 (Sixty Million Dollars); provided, that no payment made pursuant to
this Section 2.8.5 shall exceed the amount of $10,000,000 (Ten Million Dollars).
Any payment made pursuant to this Section 2.8.5 shall constitute an immediate
adjustment of the Purchase Price in such amount. For the avoidance of doubt, the
existence or possible existence of any adjustment to the Purchase Price,
Objection, pendency or resolution of any dispute pursuant to this Section 2.8 or
any issue pertaining to the Closing Balance Sheet shall not in any way impact,
hinder, prevent or otherwise delay Crossbow’s obligation to consummate the
transactions contemplated in the Merger Agreement.

 

12



--------------------------------------------------------------------------------

Article 3

REPRESENTATIONS AND WARRANTIES OF ARROW

 

Arrow represents and warrants to Parent, Federal and Acquisition Sub as set
forth in Appendix A, subject to those exceptions disclosed in writing in the
disclosure schedules supplied by Arrow to the Parent on or before the date
hereof, and certified by a duly authorized officer of Arrow (the “Arrow
Disclosure Schedule”). For purposes of the representations and warranties of
Arrow contained herein, each exception set forth in the Arrow Disclosure
Schedule and each other response to this Agreement set forth in the Arrow
Disclosure Schedule is identified by reference to, or has been grouped under a
heading referring to, a specific individual section of this Agreement, and
disclosure in any section of the Arrow Disclosure Schedule of any facts or
circumstances shall be deemed to be adequate response and disclosure of such
facts or circumstances with respect to all representations and warranties by
Arrow calling for disclosure of such information if it is reasonably apparent on
the face of the Arrow Disclosure Schedules that such disclosure is applicable;
provided, however, that Arrow represents and warrants that it has made a good
faith effort to include cross-references to other portions thereof where
applicable. Arrow has not made and is not making any disclosures of classified
information except to Parent personnel with proper security clearances. The
inclusion of any information in any section of the Arrow Disclosure Schedule or
other document delivered by Arrow pursuant to this Agreement shall not be deemed
to be an admission or evidence of the materiality of such item, nor shall it
establish a standard of materiality for any purpose whatsoever. All references
in Appendix A to a Schedule not otherwise provided for in this Agreement shall
be a reference to the comparable section of the Arrow Disclosure Schedule.

 

Article 4

REPRESENTATIONS AND WARRANTIES OF PARENT, FEDERAL AND ACQUISITION SUB

 

Parent, Federal and Acquisition Sub, jointly and severally, represent and
warrant to Arrow as set forth in Appendix B.

 

Article 5

CONDUCT PRIOR TO THE CLOSING DATE

 

5.1 Conduct of Business of Arrow. During the period from the date hereof and
continuing until the earlier of (x) the termination of this Agreement pursuant
to its terms or (y) the Closing Date, Arrow shall, and shall cause each of the
Dagger Subsidiaries to, except as otherwise expressly contemplated by this
Agreement or to the extent that the Parent shall otherwise consent in writing,
carry on its business in the usual, regular and ordinary course, in
substantially the same manner as heretofore conducted, and use all commercially
reasonable efforts consistent with past practices and policies to (i) preserve
intact its present business organization and workforce used in the Business; and
(ii) preserve its relationships with the Business’ customers, suppliers,
licensors, licensees, and others with which it has business dealings in the
Business. In addition, without limiting the generality of Section 5.1, except as
permitted by the terms of this Agreement, and except as provided in Schedule
5.1, without the

 

13



--------------------------------------------------------------------------------

prior written consent of the Parent (which consent shall not be unreasonably
withheld, conditioned or delayed), during the period from the date hereof and
continuing until the earlier of (x) the termination of this Agreement pursuant
to its terms or (y) the Closing Date, Arrow shall not do, and shall not permit
its Subsidiaries to:

 

(a) take any action or make any omission that would require the consent of
Crossbow under clauses (i) to (xix), inclusive, of Section 5.1(b) of the Merger
Agreement, it being understood that such clauses shall be applicable herein, for
the benefit of Parent, to the same extent as if fully set forth herein, it being
further understood that, unless the context otherwise requires, capitalized
terms used in such clauses but not defined therein shall have the respective
meanings ascribed to them in the Merger Agreement, and cross-references used in
such clauses shall be to the referenced sections of the Merger Agreement;

 

(b) pay, discharge or satisfy any claim, obligation or Liability in excess of
$200,000 in any one case, other than the payment, discharge or satisfaction in
the ordinary course of business of obligations reflected on or reserved against
in the Dagger Balance Sheet, or incurred since the date of the Dagger Balance
Sheet in the ordinary course of business consistent with past practices or in
connection with this transaction;

 

(c) dispose of, permit to lapse, or otherwise fail to preserve its rights to use
the Dagger Proprietary Rights (as defined in the Intellectual Property
Agreement; hereinafter the “Dagger Proprietary Rights”) or enter into any
settlement regarding the breach or infringement of, any Dagger Proprietary
Rights, or modify any existing rights with respect thereto, other than in the
ordinary course of business consistent with past practices, and other than any
such disposal, lapse, failure, settlement or modification that does not have and
could not reasonably be expected to have a Dagger Material Adverse Effect or
would affect the accuracy, as of time (past, present or future) of the
representations set forth in the Intellectual Property Agreement, other than as
otherwise expressly contemplated by this Agreement;

 

(d) sell, or grant any right to exclusive use of, all or any part of the Dagger
Proprietary Rights;

 

(e) enter into any contract or commitment or take any other action that is not
in the ordinary course of its business or could reasonably be expected to have
an adverse impact on the transactions contemplated hereunder or that would have
or could reasonably be expected to have a Dagger Material Adverse Effect;

 

(f) amend in any material respect any agreement to which it is a party, the
amendment of which will have or could reasonably be expected to have a Dagger
Material Adverse Effect;

 

(g) waive, release, transfer or permit to lapse any claim or right (i) that has
a value, or involves payment or receipt by it, of more than $200,000 (except in
the ordinary course of business and insofar as the foregoing relate to the
Business) or (ii) the waiver, release, transfer or lapse of which would have or
could reasonably be expected to have a Dagger Material Adverse Effect;

 

14



--------------------------------------------------------------------------------

(h) enter into agreements with third party integrators to assist Arrow with
implementation of Arrow proprietary software except to the extent terminable on
less than 30 days’ notice without cost;

 

(i) except in the ordinary course of business and insofar as the following
relates to the Business, pay, discharge or satisfy any claims, obligations or
Liabilities; waive, release, transfer or permit to lapse any claims or rights;
or make any loans, advances or capital contributions to, or investments in, any
other Person (other than as permitted pursuant to Section 5.1(b)(x)(A) or (B) of
the Merger Agreement), where the amount of such claims, rights, obligations,
Liabilities, loans, advances, capital contributions and investments in the
aggregate exceeds $2,000,000; or

 

(j) agree, whether in writing or otherwise, to take any action described in this
Section 5.1.

 

5.2 Conduct of Business of Parent. Between the date of this Agreement and the
Closing Date or the date, if any, on which this Agreement is earlier terminated
pursuant to its terms, none of Parent, Federal or Acquisition Sub shall, except
to the extent that Arrow shall otherwise consent in writing (such consent not to
be unreasonably withheld), take any action that would materially impair
Acquisition Sub’s ability to pay the Purchase Price or otherwise to perform its
obligations under this Agreement. Further, between the date of this Agreement
and the Closing Date or the date, if any, on which this Agreement is earlier
terminated pursuant to its terms, Parent, Federal and Acquisition Sub shall,
except to the extent that Arrow shall otherwise consent in writing (such consent
not to be unreasonably withheld) promptly notify Arrow of any event, occurrence,
act or omission that would, individually or in the aggregate, prevent, or
materially hinder or delay, the Closing.

 

Article 6

ADDITIONAL AGREEMENTS

 

6.1 Non-Solicitation and Superior Proposals

 

6.1.1 Superior Offers. Arrow shall comply with the terms and conditions of
Section 6.1 of the Merger Agreement and shall provide Parent copies of any
notice sent by Arrow to Crossbow pursuant to Section 6.1 of the Merger
Agreement.

 

6.1.2 No Solicitation. Each of Crossbow and Parent agrees that prior to the
one-year anniversary of the date hereof, neither it nor any of its Subsidiaries
nor any of their respective officers, directors, advisors, agents, accountants,
consultants, employees, investment bankers and legal counsel (collectively,
“Representatives”) shall directly or indirectly: (i) solicit, initiate, or
knowingly encourage, facilitate or induce any inquiry with respect to, or the
making, submission or announcement of, any acquisition proposal to purchase all
or substantially all of the Business or the business and operations being
acquired by Crossbow and Merger Sub, as the

 

15



--------------------------------------------------------------------------------

case may be; (ii) participate in any discussions or negotiations regarding, or
furnish to any Person any nonpublic information with respect to, or take any
other action to facilitate any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to, any such acquisition
proposal; (iii) engage in discussions with any Person with respect to any such
acquisition proposal, except as to the existence of these provisions; (iv)
approve, endorse or recommend any such acquisition proposal; or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any acquisition proposal or any
transaction contemplated thereby. Crossbow or Parent, as the case may be, shall
immediately terminate, and shall cause each of its Subsidiaries and its and
their Representatives to immediately terminate, all activities, discussions or
negotiations, if any, with any third party with respect to, or any that could
reasonably be expected to lead to or contemplate the possibility of, an
acquisition proposal. Crossbow or Parent, as the case may be, shall promptly
request that each person which has heretofore executed a confidentiality
agreement with Crossbow or Parent, as the case may be, or any of its Affiliates
or Subsidiaries or any of its or their Representatives with respect to such
Person’s consideration of a possible acquisition proposal to promptly return or
destroy (which destruction Crossbow or Parent, as the case may be, shall request
be certified in writing by such person) all confidential information heretofore
furnished by Crossbow or Parent, as the case may be, or any of its Affiliates or
Subsidiaries or any of its or their Representatives to such person or any of its
Affiliates or Subsidiaries or any of its or their Representatives.

 

6.2 Transition of Employees and Consultants. Within five (5) days prior to
Closing, Arrow shall provide an updated Employee List, containing the name of
each employee of the Business, and each person’s level title, role, starting
date, annual salary and target bonus, together with a listing of the level of
security clearance for such employees. Parent, Federal, Acquisition Sub or one
of their Affiliates shall offer to employ or retain as a consultant effective as
of 12:00 A.M. on the date immediately following the Closing Date each Dagger
Employee and each Dagger Consultant employed by (or providing consulting to)
Arrow as of the Closing Date. Arrow shall cooperate with Parent to facilitate
meetings (to occur at mutually agreed upon times and locations) between (a)
Dagger Employees and Dagger Consultants and (b) representatives of Parent,
Federal and Acquisition Sub, so as to permit Parent, Federal and Acquisition Sub
to discuss with such Dagger Employees and Dagger Consultants employment or a
consulting relationship, as the case may be, with Acquisition Sub, Federal,
Parent, a Dagger Subsidiary or one of their Affiliates (the “Acquisition Group”)
as well as other matters relating to planning for the post-Closing integration
of the Business into the Acquisition Group. Subject to applicable Legal
Requirements, Arrow shall make a good faith effort to encourage the Dagger
Employees and the Dagger Consultants to accept employment or a consulting
relationship, as the case may be, with the Acquisition Group, and, as of 11:59
p.m. on the Closing Date, shall terminate the employment or consulting
relationship of all Dagger Employees and Dagger Consultants, as the case may be.
All Dagger Employees and Dagger Consultants employed by (or providing consulting
services to) a Dagger Subsidiary shall, subject to Section 6.2.2, retain their
employment or consulting relationship with such Dagger Subsidiary immediately
following the Closing Date.

 

6.3 Expenses. Each party hereto shall be responsible for its own costs and
expenses in connection with the Transaction, including fees and disbursements of
consultants, brokers, finders, investment bankers and other financial advisors,
counsel and accountants.

 

16



--------------------------------------------------------------------------------

6.4 Access and Information. The Dagger Companies shall afford to Parent,
Federal, Acquisition Sub and to a reasonable number of their respective
officers, employees, accountants, counsel and other authorized representatives
full and complete access as may be reasonably requested, upon reasonable advance
telephone notice, during regular business hours, throughout the period prior to
the earlier of the Closing Date or the termination of this Agreement pursuant to
its terms, to the Dagger Companies’ offices, properties, books and records, and
the Dagger Companies shall use reasonable efforts to cause their representatives
and independent public accountants to furnish to Acquisition Sub such additional
financial and operating data and other information as to their businesses,
customers, vendors and properties as Acquisition Sub may from time to time
reasonably request. Notwithstanding the foregoing, all visits to any office of
any Dagger Company will be coordinated and conducted so as to not be disruptive
to the operations of such Dagger Company and to preserve the confidentiality of
the Transaction. In addition, Arrow will facilitate meetings between Parent,
Federal and Acquisition Sub and the Dagger Companies’ significant customers so
as to permit Parent, Federal and Acquisition Sub to discuss the announced
Transaction with such customers.

 

6.5 Public Disclosure. Immediately following the execution of this Agreement,
Parent, Arrow and Crossbow each shall disseminate the press releases attached as
Exhibit B. Except as otherwise required by law (including disclosures necessary
or advisable to ensure compliance with applicable securities laws), no party
hereto shall make any other public disclosure of information regarding the
transactions contemplated herein prior to the Closing without the consent of
each of Parent, Arrow and Crossbow, each of which consents shall not be
unreasonably withheld or delayed. The parties acknowledge that Parent and
Crossbow have previously executed a Confidentiality Agreement dated as of
December 16, 2003 and that Parent and Arrow have previously executed a letter
agreement regarding confidentiality dated January 7, 2004 (collectively, the
“Confidentiality Agreements”), which Confidentiality Agreements shall continue
in full force and effect in accordance with their respective terms
notwithstanding any termination or abandonment of this Agreement or the Merger.

 

6.6 Further Assurances

 

6.6.1 Generally. Subject to terms and conditions herein provided and to the
fiduciary duties of the board of directors and officers or representatives of
any party, each of the parties agrees to use its commercially reasonable efforts
to take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
hereby. In case at any time any further action, including, without limitation,
the obtaining of waivers and consents under any agreements, material contracts
or leases and the execution and delivery of any licenses or sublicenses for any
software, is necessary, proper or advisable to carry out the purposes of this
Agreement, the proper officers and directors or representatives of each party to
this Agreement are hereby directed and authorized to use commercially reasonable
efforts to effectuate all required action, except to the extent that greater
efforts are required pursuant to Section 6.12.

 

6.6.2 Novation of Contracts; Subcontracting; Maintenance of Corporate Existence
of Arrow. Each party agrees to use commercially reasonable efforts to effect the
novation of, or change of name with respect to, each Dagger Government Contract
that may

 

17



--------------------------------------------------------------------------------

require novation or a change of name under its terms or under applicable laws or
regulations, and further agrees to provide all documentation necessary to effect
each such novation or change of name, including all instruments, certifications,
requests, legal opinions, audited financial statements, and other documents
required by Part 42 of the Federal Acquisition Regulation to effect a novation
of any contract with the United States Government. In particular and without
limiting the generality of the foregoing, Arrow shall continue to communicate
with responsible officers of the United States Government from time to time as
may be appropriate and permissible, to request speedy action on any and all
requests for consent to novation or change of name. Notwithstanding the
foregoing, Arrow makes no representation or warranty that any such novation of,
or change of name with respect to, any Dagger Government Contract will in fact
be obtained.

 

With respect to each Dagger Government Contract that requires novation or a
change of name, prior to such novation or change of name, Arrow will engage
Acquisition Sub as subcontractor under such contract, agree to take all
reasonable instruction from Acquisition Sub as Arrow’s conduct under such
contract and promptly pay to Acquisition Sub the full amount of its receipts
under such contract.

 

Arrow shall not terminate its existence until all of the Government Contracts of
the Dagger Companies have either terminated or duly transferred to Acquisition
Sub.

 

6.7 Tax Matters

 

6.7.1 Allocation of Purchase Price. Acquisition Sub and Arrow agree that the
Purchase Price and the liabilities of Arrow assumed by Acquisition Sub to which
the Dagger Assets are subject (plus other relevant items) will be allocated to
the Dagger Assets for all purposes (including Tax and financial accounting
purposes) as shown on Schedule 6.7.1. Acquisition Sub and Arrow shall have
prepared such allocation schedule in accordance with Code section 1060 and the
Treasury regulations thereunder. Parent, Acquisition Sub and Arrow will file all
Tax Returns (including amended returns and claims for refund) and information
reports in a manner consistent with such allocation schedule.

 

6.7.2 Responsibility for Filing Tax Returns for Periods through Closing Date.
Arrow shall include the income of the Dagger Subsidiaries (including any
deferred items triggered into income by Reg. § 1.1502-13 and any excess loss
account taken into income under Reg. § 1.1502-19) on Arrow’s consolidated
federal income Tax Returns for all periods through the Closing Date and pay any
federal income Taxes attributable to such income. For all taxable periods ending
on or before the Closing Date, Arrow shall cause the Dagger Subsidiaries to join
in Arrow’s consolidated federal income tax return and, in jurisdictions
requiring separate reporting from Arrow, to file separate company state and
local income tax returns. All such Tax Returns shall be prepared and filed in a
manner consistent with prior practice, except as required by a change in
applicable law.

 

6.7.3 Audits. Arrow shall allow Parent and its counsel to participate, at
Parent’s expense, in any audit of Arrow’s consolidated federal income Tax
Returns to the extent that such returns related to any Dagger Subsidiary. Arrow
shall not settle any such audit in a manner which would adversely affect any
Dagger Subsidiary after the Closing Date without the prior written consent of
Parent, which consent shall not unreasonably be withheld.

 

18



--------------------------------------------------------------------------------

6.7.4 Cooperation on Tax Matters

 

(a) Acquisition Sub and Arrow shall cooperate fully, as and to the extent
reasonably requested by any party, in connection with the filing of Tax Returns
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon another party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis, at no cost to any Parent, Federal or Acquisition Sub,
to provide additional information and explanation of any material provided
hereunder. Arrow and Crossbow agree (i) to retain all books and records with
respect to Tax matters pertinent to Arrow relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (including any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) to give Acquisition Sub reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if Acquisition Sub so requests, allow Acquisition Sub to take possession of such
books and records.

 

(b) Acquisition Sub and Arrow further agree, upon request, to use commercially
reasonable efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).

 

(c) Acquisition Sub and Arrow further agree, upon request, to provide any other
party with all information that either party may be required to report pursuant
to section 6043 of the Code and all Treasury Department Regulations promulgated
thereunder.

 

6.7.5 Certain Taxes. All transfer, documentary, sales, use, stamp, registration
(and any penalties or interest relating thereto) incurred in connection with
this Agreement shall be paid by Parent when due, and all other Taxes and fees
(and any penalties or interest relating thereto) shall be paid by Arrow or
Crossbow when due. To the extent that Arrow and Crossbow are required by law to
remit sales taxes to any Governmental Entity, Parent shall pay to Arrow or
Crossbow all sales taxes (and any penalties or interest relating thereto)
incurred in connection with this Agreement when due, which Arrow or Crossbow, as
the case may be, shall remit timely to the appropriate Government Entities.
Should any Government Entity adjust the sales tax (or any penalties or interest
relating thereto) incurred in connection with this Agreement by any means,
including by audit or assessment, Parent shall pay to Arrow or Crossbow such
adjustment when due, which Arrow or Crossbow, as the case may be, shall remit to
the appropriate Government Entities. Parent will, at its own expense, prepare
and file all necessary Tax Returns and other documentation with respect to all
such transfer, documentary, sales, use, stamp, registration taxes, and Crossbow
and Arrow will, at their own expense, prepare and file all necessary Tax Returns
and other documentation with respect to all other Taxes and fees, and, if
required by applicable law, each party hereto will (and will cause its
Affiliates to) join in the execution of any such Tax Returns and other
documentation.

 

19



--------------------------------------------------------------------------------

6.8 Notification. From the date hereof until the Closing Date, Arrow shall
promptly disclose to Parent and Acquisition Sub in writing any material changes
or variances from the representations and warranties contained in Article 3
promptly upon discovery thereof, in the form of “Updated Schedules” delivered to
Parent, Federal and Acquisition Sub. From the date hereof until the Closing
Date, Parent, Federal and Acquisition Sub shall promptly disclose to Arrow in
writing any material variances from Parent’s, Federal’s and Acquisition Sub’s
representations and warranties contained in Article 4.

 

6.9 Accounts Receivable. Effective as of the Closing, Arrow hereby irrevocably
constitutes and appoints Acquisition Sub its true and lawful attorney-in-fact,
with full power of substitution, in its name, place and stead to endorse the
name of Arrow on any checks and other remittances received on account of the
Dagger Receivables and the Dagger Work-In-Process and to perform all other acts
necessary or desirable to bill and collect the Dagger Receivables and amounts
received with respect to the Dagger Work-In-Process for the account of
Acquisition Sub. Arrow agrees that it shall, forthwith after receipt after the
Closing, transfer and deliver to Acquisition Sub any cash or other property that
Arrow may receive in respect of such Dagger Receivables or on account of the
Dagger Work-In-Process, and any mail, checks or other documents received by
Arrow relating to any of the Dagger Assets or Dagger Obligations transferred to
Acquisition Sub hereunder, such cash, property, mail, checks and documents to be
delivered in the form and condition in which received, except for the opening of
any envelope or package. Arrow shall use commercially reasonable efforts to
assist Acquisition Sub in the collection of the Dagger Receivables and all
amounts receivable on account of the Dagger Work-In-Process after the Closing to
the extent requested by Acquisition Sub to do so.

 

6.10 Preservation of Goodwill. To the extent required by this Agreement, Arrow
shall aid Acquisition Sub in its assumption of ownership and operation of the
Business and, in connection therewith, shall endeavor in good faith to maintain
its goodwill and reputation (and the goodwill and reputation of the Dagger
Subsidiaries) with the suppliers, clients and creditors of the Dagger Companies
and any others having business relations with them and in the business community
generally.

 

6.11 Assistance in Preparation of Financial Statements. It being understood that
Parent shall be required to make disclosures following the Closing on Form 8-K
pursuant to Item 7 thereof, Crossbow and Arrow shall provide Parent and its
independent auditors reasonable access during normal business hours to their
respective facilities and employees as Parent and its auditors reasonably
request in advance in connection with their preparation and review of audited
historical financial statements for the Business.

 

6.12 Regulatory Filings and Consents; Best Efforts

 

6.12.1 Regulatory Filings. Each of the parties hereto shall coordinate and
cooperate with one another and shall each use best efforts to comply with, and
shall each refrain from taking any action that would impede compliance with, all
Legal Requirements, and, as promptly as practicable after the date hereof, each
of the parties hereto shall make all filings, notices, petitions, statements,
registrations, submissions of information, application or

 

20



--------------------------------------------------------------------------------

submission of other documents required by any Governmental Entity in connection
with the Transaction and the transactions contemplated hereby, as well as the
Merger and the transactions contemplated in connection therewith, including,
without limitation: (a) Notification and Report Forms with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice as required by the HSR Act (it being understood that
Parent shall bear the full cost of the fees relating to such filing), with the
Committee on Foreign Investment in the United States as may be deemed
appropriate under the Exon-Florio Amendment to Section 721 of the Defense
Production Act of 1950, (b) any other filing or registration necessary to obtain
any material consent, authorization or approval or otherwise required or
advisable to consummate the Transaction or any of the transactions contemplated
hereby, or the Merger or any of the transactions contemplated in connection
therewith, (c) filings under any other comparable pre-merger notification forms
required by the merger notification or control laws of any applicable
jurisdiction, as agreed by the parties hereto, and (d) any filings required
under the Securities Act, the Exchange Act, any applicable state or securities
or “blue sky” laws and the securities laws of any foreign country, or any other
Legal Requirement relating to the Transaction. Each party shall cause all
documents that it is responsible for filing with any Governmental Entity under
this Section 6.12.1 to comply in all material respects with all applicable Legal
Requirements.

 

6.12.2 Exchange of Information. Each of the parties hereto shall promptly supply
the others with any information which may be required in order to effectuate any
filings or application pursuant to Section 6.12.1. Except where prohibited by
applicable Legal Requirements, and subject to the Confidentiality Agreements,
each of the parties hereto shall consult with the other parties hereto prior to
taking a position with respect to any such filing, shall permit the other to
review and discuss in advance, and consider in good faith the views of the other
in connection with any analyses, appearances, presentations, memoranda, briefs,
white papers, arguments, opinions and proposals before making or submitting any
of the foregoing to any Governmental Entity by or on behalf of any party hereto
in connection with any investigations or proceedings in connection with this
Agreement or the transactions contemplated hereby, or the Merger or any of the
transactions contemplated in connection therewith (including under any antitrust
or fair trade Legal Requirement), coordinate with the other in preparing and
exchanging such information and promptly provide the other (and its counsel)
with copies of all filings, presentations or submissions (and a summary of any
oral presentations) made by such party with any Governmental Entity in
connection with this Agreement or the transactions contemplated hereby, or the
Merger or any of the transactions contemplated in connection therewith;
provided, that with respect to any such filing, presentation or submission, no
party need supply the other (or its counsel) with copies (or in case of oral
presentations, a summary) to the extent that applicable Legal Requirements
require such party to restrict or prohibit access to any such properties or
information.

 

6.12.3 Notification. Each of the parties hereto will notify the other promptly
upon the receipt of: (a) any comments from any officials of any Governmental
Entity in connection with any filings made pursuant hereto and (b) any request
by any officials of any Governmental Entity for amendments or supplements to any
filings made pursuant to, or information provided to comply in all material
respects with, any applicable Legal Requirement. Whenever any event occurs that
is required to be set forth in an amendment or supplement to any filing made
pursuant to Section 6.12.1 the Parent, the Acquisition Sub or Arrow, as the case
may be, will promptly inform the other of such occurrence and cooperate in
filing with the applicable Governmental Entity such amendment or supplement.

 

21



--------------------------------------------------------------------------------

6.12.4 Best Efforts. Each of the parties agrees to use best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Transaction and the transactions contemplated hereby, as well
as the Merger and the transactions contemplated in connection therewith,
including using best efforts to accomplish the following: (a) the taking of all
reasonable acts necessary to cause the conditions set forth in Article 7 to be
satisfied; (b) the obtaining of all necessary actions or nonactions, waivers,
consents, approvals, orders and authorizations from Governmental Entities and
the making of all necessary registrations, declarations and filings with
Governmental Entities, if any, and the taking of all reasonable steps as may be
necessary to avoid any suit, claim, action, investigation or proceeding by any
Governmental Entity; (c) the obtaining of all necessary consents, approvals or
waivers from third parties to the extent the failure to obtain any such consent,
approval or waiver would prevent or materially hinder or delay any party’s
ability to consummate the Transaction or any of the transactions contemplated
hereby, or the Merger or any of the transactions contemplated in connection
therewith; (d) the defending of any suits, claims, actions, investigations or
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed (it being understood that the costs of
such defense shall be borne equally by Parent and Arrow); and (e) the execution
or delivery of any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement.

 

6.12.5 Limitation on Divestiture. Notwithstanding anything in this Agreement to
the contrary, nothing contained in this Agreement shall be deemed to require the
Parent or Arrow or any Subsidiary or affiliate thereof to take or agree to take
any Action of Divestiture. For purposes of this Agreement, an “Action of
Divestiture” shall mean making proposals, executing or carrying out agreements
or submitting to Legal Requirements providing for the license, sale or other
disposition or holding separate (through the establishment of a trust or
otherwise) of any assets or categories of assets that are material to the Parent
and its Subsidiaries or to the Business, each taken as a whole, or the holding
separate of stock or assets or imposing or seeking to impose any limitation on
the ability of the Parent, Arrow or any of its Subsidiaries, to conduct their
respective businesses or own such assets or to acquire, hold or exercise full
rights of ownership of the Business except to the extent not material to the
Parent and its Subsidiaries, or the Business, each taken as a whole.

 

22



--------------------------------------------------------------------------------

Article 7

CONDITIONS PRECEDENT

 

7.1 Conditions Precedent to the Obligations of Each Party. The obligations of
the parties hereto to effect the Transaction shall be subject to the fulfillment
at or prior to the Closing of the following conditions, any of which conditions
may be waived in writing prior to Closing by the party for whose benefit such
condition is imposed:

 

7.1.1 No Illegality; Consents. There shall not have been any action taken, and
no statute, rule or regulation shall have been enacted, by any state, federal or
other (including foreign) government agency, including under the HSR Act or the
Exon-Florio Amendment to Section 721 of the Defense Production Act of 1950,
since the date of this Agreement that would prohibit or materially restrict the
Transaction or any other material transaction contemplated hereby.

 

7.1.2 No Injunction. No injunction or restraining or other order issued by a
court of competent jurisdiction that prohibits or materially restricts the
consummation of the Transaction contemplated hereby shall be in effect (each
party agreeing to use all reasonable efforts to have any injunction or other
order immediately lifted), and no action or proceeding shall have been commenced
or threatened in writing seeking any injunction or restraining or other order
that seeks to prohibit, restrain, invalidate or set aside consummation of the
transactions contemplated hereby; provided, that to the extent a Governmental
Entity is not a party to the suit, action or proceeding, Parent believes that
such suit, action or proceeding has a reasonable likelihood of success.

 

7.2 Conditions Precedent to Obligation of Parent, Federal and Acquisition Sub to
Consummate the Transaction. The obligation of Parent, Federal and Acquisition
Sub to consummate the Transaction shall be subject to the fulfillment at or
prior to the Closing of the following additional conditions, any of which
conditions may be waived in writing by Parent, Federal or Acquisition Sub prior
to Closing:

 

7.2.1 Representations and Warranties. (a) The representations and warranties of
Arrow set forth in this Agreement and the representations and warranties of
Arrow set forth in the Intellectual Property Agreement, taken as a whole, were
true to the Knowledge of Arrow when made in all material respects, and (b) the
representations and warranties of Arrow contained in Sections A1, A2, A3 and A23
of Appendix A shall be true and correct in all material respects as of the
Closing Date, with the same force and effect as if made on and as of the Closing
Date; and Arrow shall have delivered to Parent a certificate to that effect,
dated the Closing Date and signed on behalf of Arrow by each of the (a) Chairman
and Chief Executive Officer and (b) Chief Financial Officer of Arrow.

 

7.2.2 Agreements and Covenants. Arrow shall have performed in all material
respects all of its agreements and covenants set forth herein that are required
to be performed at or prior to the Closing Date, such that Acquisition Sub’s
ability to assume the Business as of the Closing date shall not be impaired in
any material respect; and Arrow shall have delivered to Parent a certificate to
that effect, dated as of the Closing Date and signed on behalf of Arrow by each
of the (a) Chairman and Chief Executive Officer and (b) Chief Financial Officer
of Arrow.

 

7.2.3 Certain Conditions to the Merger Agreement. None of the following shall
have occurred since the date of this Agreement and be continuing such that
consummation of the Transaction is impracticable: (a) any general suspension of
trading in, or limitation on prices for, securities on the Toronto Stock
Exchange, the New York Stock Exchange or the Nasdaq Stock Market, (b) a
declaration of a banking moratorium or any suspension of payments in respect of
banks in the United States or Canada (whether or not

 

23



--------------------------------------------------------------------------------

mandatory), (c) a material adverse change in or material disruption of
conditions in the market for syndicated bank credit facilities that would
materially impair the ability to syndicate loans by banks or other financial
institutions, including any limitation (whether or not mandatory) by any
Governmental Entity on the extension of credit generally by banks or other
financial institutions in the United States or Canada, or (d) a commencement or,
if already commenced, a material worsening, of a war, armed hostilities or other
national or international calamity directly or indirectly involving the United
States or Canada or any terrorist activities which materially and adversely
affects (i) Crossbow, (ii) Arrow, or (iii) Parent and the Business, taken as a
whole, or (e) changes in legal or regulatory conditions to the extent such
changes have a material, adverse and disproportionate impact on Parent relative
to other business entities engaged in substantially the same line or lines of
business;

 

7.2.4 Legal Opinions. Parent, Federal, Acquisition Sub and Bank of America, N.A.
shall have received an opinion from Arnold & Porter LLP, counsel to Arrow, in
substantially the form attached as Exhibit C and an opinion from Richards,
Layton & Finger, P.A., counsel to Arrow, in substantially the form attached as
Exhibit D.

 

7.2.5 Ancillary Agreements. Each of the Ancillary Agreements shall have been
duly executed by each party thereto.

 

7.2.6 Closing Documents. Arrow shall have delivered to Parent the closing
certificate described hereafter in this paragraph and such closing documents as
the Parent shall reasonably request (other than additional opinions of counsel).
The closing certificate, dated as of the Closing Date, duly executed by Arrow’s
secretary, shall certify as to (a) the signing authority, incumbency and
specimen signature of the signatories of this Agreement and other documents
signed on behalf of Arrow in connection herewith, (b) the resolutions adopted by
the board of directors of Arrow authorizing and approving the execution,
delivery and performance of this Agreement and the other documents executed in
connection herewith and the consummation of the transactions contemplated hereby
and thereby and state that such resolutions have not been modified, amended,
revoked or rescinded and remain in full force and effect, and (c) the charter
documents and by-laws of Arrow.

 

7.2.7 Material Adverse Effect. Arrow shall not have suffered a Dagger Material
Adverse Effect since the date of this Agreement or, if not disclosed or
reflected in any Schedule to this Agreement delivered on the date hereof, since
the Balance Sheet Date.

 

7.3 Conditions to Obligations of Arrow to Consummate the Transaction. The
obligation of Arrow to consummate the Transaction shall be subject to the
fulfillment at or prior to the Closing of the following additional conditions,
any of which may be waived in writing by Arrow prior to Closing:

 

7.3.1 Representations and Warranties. The representations and warranties of
Parent, Federal and Acquisition Sub contained in Appendix B shall be true and
correct in all material respects on and as of the Closing Date, with the same
force and effect as if made on and as of the Closing Date; and Parent shall have
delivered to Arrow a certificate to that effect, dated the date of the Closing
and signed on behalf of Parent by each of the (a) Chairman of the Board,
President and Chief Executive Officer and (b) Chief Financial Officer of Parent.

 

24



--------------------------------------------------------------------------------

7.3.2 Agreements and Covenants. Parent, Federal and Acquisition Sub shall have
performed in all material respects all of their agreements and covenants set
forth herein that are required to be performed at or prior to the Closing Date;
and Parent shall have delivered to Arrow a certificate to that effect, dated as
of the Closing Date and signed on behalf of Parent by each of the (a) Chairman
of the Board, President and Chief Executive Officer and (b) Chief Financial
Officer of Parent.

 

7.3.3 Closing Documents. Parent, Federal and Acquisition Sub shall have
delivered to Arrow closing certificates of Parent, Federal and Acquisition Sub
and such other closing documents as Arrow shall reasonably request (other than
additional opinions of counsel). Each of the closing certificates of Parent,
Federal and Acquisition Sub, dated as of the Closing Date, duly executed by the
secretary of Parent, Federal and Acquisition Sub, respectively, shall certify as
to (a) the signing authority, incumbency and specimen signature of the
signatories of this Agreement and other documents signed on behalf of Parent,
Federal and Acquisition Sub in connection herewith, (b) the resolutions adopted
by the board of directors of Parent, Federal and Acquisition Sub authorizing and
approving the execution, delivery and performance of this Agreement and the
other documents executed in connection herewith and the consummation of the
transactions contemplated hereby and thereby and state that such resolutions
have not been modified, amended, revoked or rescinded and remain in full force
and effect, and (c) the Certificate of Incorporation and By-Laws of Parent, the
Certificate of Incorporation and By-Laws of Federal and the Certificate of
Incorporation and By-Laws of Acquisition Sub.

 

7.3.4 Successful Acquisition. All Offer Conditions (as defined in the Merger
Agreement) shall have been satisfied and/or waived, and Crossbow or its Merger
Sub shall have, on or before Closing, taken up and become unconditionally
obligated to pay for the shares of common stock of Arrow tendered to Crossbow or
Merger Sub in the Offer (as defined in the Merger Agreement).

 

7.3.5 Payment of Purchase Price. Parent shall have tendered the Purchase Price
to Arrow pursuant to the provisions of Section 2.4 hereof.

 

Article 8

OTHER PROVISIONS

 

8.1 Termination Events. This Agreement may be terminated and the Transaction
abandoned at any time prior to the Closing Date:

 

(a) by mutual written consent of Parent, Arrow and Crossbow;

 

(b) by Parent, if (i) the representations and warranties of Arrow set forth in
this Agreement and the representations and warranties of Arrow set forth in the
Intellectual Property Agreement, taken as a whole, were to the Knowledge of
Arrow materially untrue when made, (ii) any representation or warranty of Arrow
set forth in this Agreement shall have become untrue such that the condition set
forth in Section 7.2.1(b) would be incapable of being satisfied by the Final
Date; provided, that none of Parent, Federal and Acquisition Sub have breached
any of their respective

 

25



--------------------------------------------------------------------------------

representations, warranties and obligations hereunder in any material respect;
or (iii) there shall have been a breach by Arrow of any of its covenants or
agreements hereunder such that the condition set forth in Section 7.2.2 would be
incapable of being satisfied by the Final Date, and Arrow has not cured such
breach within ten (10) business days after notice by Parent, Federal or
Acquisition Sub thereof; provided that none of Parent, Federal and Acquisition
Sub have breached any of their respective representations, warranties and
obligations hereunder in any material respect; and, provided, further, that no
cure period shall be required for a breach which by its nature cannot be cured;

 

(c) by Arrow, if (i) any representation or warranty of Parent, Federal or
Acquisition Sub set forth in this Agreement shall have been materially untrue
when made (ii) any representation or warranty of Parent, Federal or Acquisition
Sub set forth in this Agreement shall have become untrue such that the condition
set forth in Section 7.3.1 would be incapable of being satisfied by the Final
Date; provided, that Arrow has not breached any of its representations,
warranties and obligations hereunder in any material respect; or (iii) there
shall have been a breach by Parent, Federal or Acquisition Sub of any of their
respective covenants or agreements hereunder such that the condition set forth
in Section 7.3.2 would be incapable of being satisfied by the Final Date, and
Parent, Federal or Acquisition Sub, as the case may be, has not cured such
breach within ten (10) business days after notice by Arrow thereof; provided
that Arrow has not breached any of its representations, warranties and
obligations hereunder in any material respect; and, provided, further, that no
cure period shall be required for a breach which by its nature cannot be cured;

 

(d) by Arrow, if Parent, Federal or Acquisition Sub shall have withdrawn,
modified or amended in any material respect its approval of this Agreement or
the Transaction, or taken any public position inconsistent with its approval;
provided, that Arrow has not breached any of its representations, warranties and
obligations hereunder in any material respect;

 

(e) by any party hereto, if the Merger Agreement shall have been terminated in
accordance with its terms;

 

(f) by either Parent or Arrow if: (i) there shall be a final, non-appealable
order of a federal or state court in effect preventing consummation of the
Transaction; (ii) there shall be any final action taken, or any statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
Transaction by any Governmental Entity which would make consummation of the
Transaction illegal or which would prohibit Parent’s, Federal’s, Acquisition
Sub’s or any of their respective Subsidiaries’ or Affiliates’ ownership or
operation of all or any portion of the Business, the Dagger Assets or the assets
and properties of the Dagger Subsidiaries, or compel Parent, Federal,
Acquisition Sub or their respective Subsidiaries or Affiliates to dispose of or
hold separate all or any material portion of their businesses, taken as a whole,
as a result of the Transaction; or

 

(g) by either Parent or Arrow if the Transaction shall not have been consummated
by the 75th day following the commencement of the Offer (as defined

 

26



--------------------------------------------------------------------------------

in and pursuant to the Merger Agreement) (the “Final Date”); provided, that the
right to terminate this Agreement under this Section 8.1(g) shall not be
available to any party whose failure to fulfill any material obligation under
this Agreement has been the cause of, or resulted in, the failure of the Closing
Date to occur on or before such date.

 

8.2 Notice and Effect of Termination. Any termination of this Agreement under
Section 8.1 above shall be effective immediately upon the delivery of written
notice of the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in this Section 8.1, this Agreement
shall be of no further force and effect, except that (a) Sections 6.3, 6.5 and
this Article 8 each shall survive the termination of this Agreement, and (b)
nothing herein shall relieve any party from liability for any willful breach of
this Agreement. No termination of this Agreement shall affect the obligations of
the parties contained in the Confidentiality Agreements, all of which
obligations shall survive termination of this Agreement in accordance with their
terms.

 

8.3 Break-up Fee. If Arrow pays a “break-up” or similar fee to Crossbow,
Crossbow shall immediately remit to Parent an amount equal to one-third of such
fee. Crossbow hereby covenants with Parent that should Crossbow become entitled
to receive a “break-up” or similar fee from Arrow, it will use its best efforts
to collect such fee from Arrow, timely and in full. Parent shall be subrogated
to Crossbow to the extent of one-third of any such fee to which Crossbow becomes
entitled. In addition, if Crossbow becomes entitled under the Merger Agreement
to reimbursement of expenses, Crossbow shall make payment to Parent as follows:
(a) if Crossbow has expenses greater than $3,333,333, Crossbow shall promptly
pay Parent’s expenses up to $1,666,667; and (b) if Crossbow has expenses of less
than $3,333,333, Crossbow shall promptly pay Parent’s expenses up to the amount
that is the difference between $5,000,000 and Crossbow’s expenses. For the
purposes of this Section 8.3, “expenses” shall mean Crossbow’s and Parent’s
documented out-of-pocket expenses (including attorneys’, accountants’, financial
advisors’ fees and any fees incurred by Crossbow and Parent in connection with
the Transaction and the transactions contemplated by the Merger Agreement,
including the filing of the Schedule TO and the Proxy/Information Statement with
the Securities and Exchange Commission and the filing of (a) the Notification
and Report Forms with the Federal Trade Commission and the Department of Justice
under the HSR Act and the Defense Production Act and (b) the premerger
notification and report forms required under the competition laws of Germany.
Crossbow acknowledges that the agreements contained in this Section 8.3 are an
integral part of the transactions contemplated by this Agreement, and that,
without these agreements, Parent would not enter into this Agreement.
Accordingly, if Crossbow fails to pay in a timely manner the amounts due
pursuant to this Section 8.3, and, in order to obtain such payment, Parent makes
a claim that results in a final judgment against Crossbow for the amounts set
forth in this Section 8.3, Crossbow shall pay to Parent its reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) in connection with
such suit, together with interest on the amounts set forth in this Section 8.3
at the base rate of Citibank N.A. in effect on the date such payment was
required to be made plus 2%. Parent and Crossbow acknowledge and agree that
payment of the fees and other amounts described in this Section 8.3 shall be in
lieu of damages except in the event of willful breach.

 

8.4 Notices. All notices and other communications hereunder to any party shall
be contained in a written instrument addressed to such party at the address set
forth below or

 

27



--------------------------------------------------------------------------------

such other address as may hereafter be designated in writing by the addressee to
the addressor listing all parties and shall be deemed given (a) when delivered
in person or duly sent by facsimile or electronic mail to a facsimile number or
electronic mail address furnished by the addressee for the purpose of receiving
notices and other communications or (b) two days after being duly sent by
Federal Express or other recognized express courier service:

 

To Parent, Federal and Acquisition Sub:     CACI International Inc     1100
North Glebe Road     Arlington, Virginia 22201     Attention:   Dr. J. P.
London, Chairman of the Board,         President and Chief Executive Officer    
Facsimile:   (703) 522-6895 with copies to:     Jeffrey P. Elefante    
Executive Vice President, General Counsel and Secretary     CACI International
Inc     1100 North Glebe Road     Arlington, Virginia 22201     Facsimile:  
(703) 841-2850 and         Dean F. Hanley     Foley Hoag LLP     155 Seaport
Boulevard     Boston, Massachusetts 02210     Facsimile:   (617) 832-7000 To
Arrow before the Closing:     American Management Systems, Incorporated     4050
Legato Road     11th Floor     Fairfax, VA 22033     Attention:   Alfred T.
Mockett         Chairman and Chief Executive Officer     Facsimile:   (703)
267-8020 with copies to:     David R. Fontaine     Executive Vice President,
General Counsel, Chief Risk Officer and Secretary     American Management
Systems, Incorporated     4050 Legato Road     11th Floor     Fairfax, VA 22033
    Facsimile:   (703) 267-7161

 

28



--------------------------------------------------------------------------------

and      Kevin J. Lavin      Arnold & Porter      1600 Tysons Boulevard     
Suite 900      McLean, Virginia 22102      Facsimile:    (703) 720-7399

To Crossbow and Merger Sub, and after the Closing, Arrow:

     CGI Group Inc.      1130 Sherbrooke Street West      5th Floor     
Montréal, Québec H3A 2M8      Attention:    Serge Godin           Chairman of
the Board and Chief Executive Officer      Facsimile:    (514) 841-3294     

with a copy to:

     Jean-René Gauthier      McCarthy Tétrault LLP      Le Windsor      1170
Peel Street      5th Floor      Montréal, Québec H3B 4S8      Facsimile:   
(514) 875-6246

 

8.5 Entire Agreement; Amendment. Unless otherwise herein specifically provided,
this Agreement and the documents and instruments and other agreements among the
parties hereto as contemplated by or referred to herein (including the Ancillary
Agreements) constitute the entire agreement among the parties with respect to
the subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, exclusive of the Confidentiality Agreements. Each party
hereto acknowledges that, in entering this Agreement and completing the
transactions contemplated hereby, such party is not relying on any
representation, warranty, covenant or agreement not expressly stated in this
Agreement or in the agreements among the parties contemplated by or referred to
herein (including the Ancillary Agreements). This Agreement, and such other
agreements among the parties contemplated by or referred to herein (including
the Ancillary Agreements) may not be amended, except in a writing, signed by all
parties to this Agreement, whether or not such party to this Agreement is a
party to such other agreement. Arrow may not waive any of its rights hereunder
without the written consent of Crossbow, which

 

29



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld or delayed. No party hereto shall
amend the Merger Agreement without the consent of Parent, which consent shall
not be unreasonably withheld or delayed.

 

8.6 Assignability. This Agreement is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder, except as
otherwise expressly provided herein. Neither this Agreement nor any of the
rights and obligations of the parties hereunder shall be assigned or delegated,
whether by operation of law or otherwise, without the written consent of all
parties hereto.

 

8.7 Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

 

8.8 Specific Performance. The parties hereto acknowledge that damages alone may
not adequately compensate a party for violation by another party of this
Agreement. Accordingly, in addition to all other remedies that may be available
hereunder or under applicable law, any party shall have the right to any
equitable relief that may be appropriate to remedy a breach or threatened breach
by any other party hereunder, including the right to enforce specifically the
terms of this Agreement by obtaining injunctive relief in respect of any
violation or non-performance hereof.

 

8.9 Governing Law This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its principles of conflicts of laws.

 

8.10 Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same agreement. Signed
counterparts of this Agreement may be delivered by facsimile or other electronic
transmission, and such facsimile or other electronically transmitted counterpart
shall constitute an original for all purposes binding against the party who so
delivers its counterpart; provided, however, that such party shall use
reasonable efforts to ensure that original signed counterparts of this Agreement
are delivered to all other parties by overnight courier service within 2
business days of the date of this Agreement.

 

8.11 Non-Survival of Representations, Warranties and Covenants. The
representations and warranties of Arrow, Parent, Federal and Acquisition Sub
contained in this Agreement, or any instrument delivered pursuant to this
Agreement, shall terminate at the Closing, and only those covenants that by
their express terms survive the Closing and this Article 8 shall survive
Closing.

 

8.12 No Third Party Beneficiaries. This Agreement will not confer any rights
upon any Person other than the parties hereto and their respective successors
and assigns.

 

8.13 No Waiver. Unless otherwise specifically agreed in writing to the contrary;
(i) the failure of any party at any time to require performance by the other of
any provision of this Agreement shall not affect such party’s right thereafter
to enforce the same; (ii) no waiver by any party of any default by any other
shall be valid unless in writing and acknowledged by an

 

30



--------------------------------------------------------------------------------

authorized representative of the non-defaulting party, and no such waiver shall
be taken or held to be a waiver by such party of any other preceding or
subsequent default; and (iii) no extension of time granted by any party for the
performance of any obligation or act by any other party shall be deemed to be an
extension of time for the performance of any other obligation or act hereunder.

 

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Asset Purchase Agreement
under seal as of the date first above written.

 

CACI International Inc

By:

 

 

--------------------------------------------------------------------------------

   

J. P. London, Chairman of the Board,

   

President and Chief Executive Officer

CACI, INC. — FEDERAL

By:

 

 

--------------------------------------------------------------------------------

   

J. P. London, Chairman of the Board,

   

President and Chief Executive Officer

Dagger Acquisition Corporation

By:

 

 

--------------------------------------------------------------------------------

   

J. P. London, Chairman of the Board,

   

President and Chief Executive Officer

American Management Systems, Incorporated

By:

 

 

--------------------------------------------------------------------------------

   

Alfred T. Mockett

   

Chairman and Chief Executive Officer

CGI Group Inc.

By:

 

 

--------------------------------------------------------------------------------

   

Serge Godin

   

Chairman of the Board

   

and Chief Executive Officer

CGI Virginia Corporation

By:

 

 

--------------------------------------------------------------------------------

   

Serge Godin

   

Chairman of the Board

   

and Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Appendix A

 

A1 Corporate Status. Arrow is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, with the requisite
corporate power to own, operate and lease its properties and to carry on its
business as now being conducted. Except as set forth on Schedule A1, Arrow is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in all jurisdictions in which the character of the properties
owned or held under lease by it or the nature of the business transacted by it
makes qualification necessary, except where failure to be so qualified would be
immaterial. Schedule A1 provides a list of the states and other jurisdictions in
which (i) any Dagger Subsidiary is qualified to conduct business, (ii) any
Dagger Facility is located or (iii) any Dagger Employee conducts business on
behalf of the Business (excluding any conduct of business or performance of
services at client locations).

 

A2 Subsidiaries. R.M. Vredenburg & Co. and Karcher Group, Inc. constitute all of
Arrow’s Subsidiaries involved with the Business (each a “Dagger Subsidiary,”
and, collectively, the “Dagger Subsidiaries”). Arrow owns all of the capital
stock and other equity interests of the Dagger Subsidiaries, and the date on
which Arrow acquired or organized each such entity is listed opposite the name
of such entity on such schedule. There are no outstanding subscriptions,
options, warrants, conversion rights or other rights, securities, agreements or
commitments obligating any Dagger Subsidiary to issue, sell or otherwise dispose
of shares of its capital stock or other equity interests, or any securities or
obligations convertible into, or exercisable or exchangeable for, any shares of
its capital stock or other equity interests. There are no voting trusts or other
agreements or understandings to which any of Arrow or any Dagger Subsidiary
(Arrow and each Dagger Subsidiary each individually a “Dagger Company,” and,
collectively, the “Dagger Companies”) is a party with respect to the voting of
the shares of the capital stock or other equity interests of any Dagger
Subsidiary and no Dagger Subsidiary is a party to, or bound by, any outstanding
restrictions, options or other obligations, agreements or commitments to sell,
repurchase, redeem or acquire any of its securities. Except as set forth on
Schedule A2, each Dagger Subsidiary is duly qualified or licensed to do business
as a foreign corporation and is in good standing in all jurisdictions in which
the character of the properties owned or held under lease by it or the nature of
the business transacted by it makes qualification necessary, except where
failure to be so qualified would be immaterial.

 

A3 Authority for Agreement; Noncontravention

 

A3.1 Authority. Arrow has the corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby to the extent
of its obligations hereunder. Arrow’s execution and delivery of this Agreement
and its consummation of the transactions contemplated hereby have been duly and
validly authorized by its board of directors and no other corporate proceedings
on its part are necessary to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby. This
Agreement and the other agreements contemplated hereby have been duly executed
and delivered by Arrow and constitute valid and binding obligations of Arrow,
enforceable against Arrow in accordance with their respective terms, subject to
the qualifications that enforcement of the rights and remedies created hereby
and thereby is subject to (a) bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and other laws of general application

 

A-1



--------------------------------------------------------------------------------

affecting the rights and remedies of creditors, (b) general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law) and (c) the availability of specific performance or other equitable or
legal remedies specified herein.

 

A3.2 No Conflict. Except as set forth on Schedule A3.2, none of the execution,
delivery or performance of this Agreement and Ancillary Agreements, nor the
consummation of the transactions contemplated hereby or thereby will (a)
conflict with or result in a violation of any provision of the charter documents
or by-laws of any Dagger Company or (b) with or without the giving of notice or
the lapse of time, or both, conflict with, or result in any violation or breach
of, or constitute a default under, or result in any right to accelerate or
result in the creation of any Security Interest pursuant to, or right of
termination under, any provision of any Dagger Material Contract or any contract
listed on Schedule A16.1 (or to the Knowledge of Arrow, any other contract,
note, mortgage, indenture, lease, instrument or other agreement), Permit,
concession, grant, judgment, order, decree, statute, ordinance, rule or
regulation to which any Dagger Company is a party (and in each case which
creates or gives rise to a Dagger Obligation) or by which any of the Dagger
Assets or the assets or properties of any Dagger Subsidiary are bound, or which
is applicable to any Dagger Company, any Dagger Assets or any of the assets or
properties of any Dagger Subsidiary. Except to the extent that novation is
required as further described in Section 6.6.2 above, except for filings that
may be required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”), the Exon-Florio Amendment to Section 721 of the
Defense Production Act of 1950 or the competition laws of Germany, except as set
forth on Schedule A3.2 and except for such consents, authorizations, filings,
approvals and registrations which if not obtained or made would be immaterial,
no authorization, consent or approval of, or filing with or notice to, any
United States or foreign governmental or public body or authority (each a
“Governmental Entity”) is necessary for the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

A4 Financial Statements. Attached as Schedule A4 are a consolidated balance
sheet for the Reported Business as of December 31, 2003 and statement of
operations for the year then ended. Collectively, the financial statements
referred to in the immediately preceding sentence are sometimes referred to
herein as the “Dagger Financial Statements” and the Reported Business’s balance
sheet as of December 31, 2003 is referred to herein as the “Dagger Balance
Sheet.” The Dagger Balance Sheet (including any related notes) fairly presents
in all material respects the Reported Business’s financial position as of its
date, and the statement of operations included in the Dagger Financial
Statements (including any related notes) fairly presents in all material
respects the Reported Business’s results of operations for the period therein
set forth, each having been prepared and compiled in accordance with GAAP, it
being understood that the Dagger Financial Statements have been prepared on a
pro forma basis, reflecting the separation of the Reported Business from Arrow.
“Reported Business” means the “Defense and Intelligence Group” of Arrow
(excluding any business performed in Canada by a Dagger Company) together with
the business of the Dagger Subsidiaries (including any federal civilian, state
and local engagements of such Dagger Subsidiaries) on a consolidated basis. To
the Knowledge of Arrow, there are no significant deficiencies or material
weaknesses in the design or operation of Arrow’s internal controls which could
adversely affect Arrow’s ability to record, process, summarize and report
financial data relating to the Business. To the Knowledge of Arrow, there is no
fraud relating to the Business, whether material or not, that involves
management or other employees who have a significant role in Arrow’s internal
controls.

 

A-2



--------------------------------------------------------------------------------

A5 Absence of Material Adverse Changes. Except as set forth on Schedule A5,
since December 31, 2003 (the “Balance Sheet Date”), Arrow has not suffered a
Dagger Material Adverse Effect, and, to the Knowledge of Arrow, there has not
occurred or arisen any event, condition or state of facts of any character that
would reasonably be expected to result in a Dagger Material Adverse Effect.

 

A6 Absence of Undisclosed Liabilities. Except as set forth on Schedule A6, the
Reported Business has no Liabilities that are not fully reflected or provided
for on, or disclosed in the notes to, the balance sheets included in the Dagger
Financial Statements, except (a) Liabilities incurred in the ordinary course of
business since the Balance Sheet Date, none of which individually or in the
aggregate has had or could reasonably be expected to be material, (b)
Liabilities permitted or contemplated by this Agreement, (c) Liabilities not
within the Knowledge of Arrow that are not required to be disclosed by Arrow
under GAAP, (d) Liabilities for future performance under contracts, and (e)
Liabilities expressly disclosed on the Schedules delivered hereunder.

 

A7 Compliance with Applicable Law, Charter and By-Laws. Each Dagger Company has
all requisite licenses, permits and certificates from all Governmental Entities
necessary to conduct the Business as currently conducted, and to own, lease and
operate their respective properties used in the Business in the manner currently
held and operated (collectively, “Permits”), except as set forth on Schedule A7
and except for any Permits the absence of which, either singly or in the
aggregate, is immaterial and would not reasonably be expected to have a material
effect or prevent or materially delay the Closing. All of such Permits are in
full force and effect. Each Dagger Company is in compliance in all material
respects with the terms and conditions related to such Permits. There are no
proceedings in progress, pending or, to the Knowledge of Arrow, threatened,
which may result in revocation, cancellation, suspension, or any materially
adverse modification of any of such Permits. The Business is not being, and has
not been, conducted in violation of any applicable law, statute, ordinance,
regulation, rule, judgment, decree, order, Permit, concession, grant or other
authorization of any Governmental Entity. No Dagger Company is in default or
violation of any provision of its charter documents or its by-laws where such
default or violation is material.

 

A8 Litigation and Proceedings. Except for any claim, action, suit or proceeding
set forth on Schedule A8, (a) there is no investigation by any Governmental
Entity with respect to the Business pending or, to the Knowledge of Arrow,
threatened, nor has any Governmental Entity notified any Dagger Company an
intention to conduct the same; (b) there is no claim, action, suit, arbitration
or proceeding pending or, to the Knowledge of Arrow, threatened against or
involving any Dagger Company and involving the Business, any of the Dagger
Assets or any of the assets or properties of any Dagger Subsidiary, at law or in
equity, or before any arbitrator or Governmental Entity; and (c) there are no
judgments, decrees, injunctions or orders of any Governmental Entity or
arbitrator outstanding against any Dagger Company (i) affecting the Business,
the Dagger Assets or the assets or properties of any Dagger Subsidiary or (ii)
which create a Dagger Obligation in each case to the extent that the resolution
of such dispute or claim will be binding on Acquisition Sub or a Dagger
Subsidiary or give rise to a Dagger Obligation.

 

A-3



--------------------------------------------------------------------------------

A9 Tax Matters

 

A9.1 Filing of Returns. Each Dagger Subsidiary has timely filed all Tax Returns
that it was required to file, and Arrow has timely filed all Tax Returns with
respect to the Business that it was required to file in each case taking into
account all validly obtained extensions. All such Tax Returns were correct and
complete in all material respects. All Taxes owed (whether or not shown on any
Tax Return) by any Dagger Subsidiary, or by Arrow with respect to the Business,
have been paid. To the extent that any Dagger Subsidiary has any Liability under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign law) for Taxes due and payable by Arrow or any member of Arrow’s
consolidated, combined, affiliated or unitary group, such Taxes have been paid.
No Dagger Subsidiary is currently the beneficiary of any extension of time
within which to file any Tax Return. No claim relating to the Business has ever
been made by an authority in a jurisdiction where any Dagger Company does not
file Tax Returns that it is or may be subject to taxation by that jurisdiction,
which claims have not been resolved. There are no Security Interests on any of
the Dagger Assets or on any assets of any Dagger Subsidiary that arose in
connection with any failure (or alleged failure) to pay any Tax, other than
Permitted Encumbrances.

 

A9.2 Payment of Taxes. Each Dagger Subsidiary, and with respect to the Business,
Arrow, has withheld and paid all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party with respect to the
Business.

 

A9.3 Assessments or Disputes. To the Knowledge of Arrow, no Tax authority
proposes to assess any additional Taxes upon any Dagger Subsidiary or upon Arrow
with respect to the Business, in each case for any period for which Tax Returns
have been filed. Except as described in written materials delivered to
Acquisition Sub, there is no dispute or claim concerning any Tax Liability of
any Dagger Subsidiary, or of Arrow with respect to the Business, either (a)
claimed or raised in writing by any Tax authority or (b) to the Knowledge of
Arrow, otherwise claimed or raised by any Tax authority, in each case to the
extent that resolution of such dispute or claim will be binding upon Acquisition
Sub or a Dagger Subsidiary after the Closing. Except to the extent otherwise
described in written materials delivered to Acquisition Sub, Arrow has delivered
to Acquisition Sub, or made available for review by Acquisition Sub, correct and
complete copies of all income Tax Returns, examination reports and statements of
deficiencies that were (i) filed by, assessed against or agreed to by or with
respect to any Dagger Subsidiary and (ii) expressly included within a written
due diligence request made by Acquisition Sub prior to the date hereof.

 

A9.4 Waiver of Statute of Limitations. No Dagger Company has waived any statute
of limitations in respect of Taxes that relate to the Business or agreed to any
extension of time with respect to a Tax assessment or deficiency that relates to
the Business, in each case to the extent that resolution of such assessment or
deficiency will be binding upon Acquisition Sub or a Dagger Subsidiary after the
Closing.

 

A9.5 Collapsible Corporations, Golden Parachutes, Real Property Holding
Corporations. No Dagger Subsidiary has filed a consent under Code section 341(f)
concerning collapsible corporations. Except as set forth on Schedule A9.5, no
Dagger

 

A-4



--------------------------------------------------------------------------------

Subsidiary is a party to any agreement, contract, arrangement or plan that has
resulted or would result, separately or in the aggregate, in the payment of (a)
any “excess parachute payment” within the meaning of Section 280G of the Code
(or any corresponding provision of state, local or foreign Tax law) and (b) any
amount that will not be fully deductible as a result of Section 162(m) of the
Code (or any corresponding provision of state, local, or foreign Tax law). No
Dagger Subsidiary has been a United States real property holding corporation
within the meaning of Code section 897(c)(2) during the applicable period
specified in Code section 897(c)(1)(A)(ii). No Dagger Subsidiary is a party to
any Tax allocation or sharing agreement under which such Dagger Subsidiary will
have any liability after the Closing. No Dagger Subsidiary (A) has been a member
of an Affiliated Group filing a consolidated federal income Tax Return (other
than a group the common parent of which was Arrow) or (B) has any Liability for
the Taxes of any Person (other than a member of an Affiliated Group the common
parent of which was Arrow) under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local, or foreign law). Prior to the applicable due
date (including extensions), Arrow shall file a consolidated federal income tax
return with the Dagger Subsidiaries, among other Persons, for the taxable year
immediately preceding the current taxable year.

 

A9.6 Unpaid Taxes. The unpaid Taxes of the Dagger Companies for which
Acquisition Sub and/or the Dagger Subsidiaries shall be liable (a) did not, as
of the date of the Dagger Balance Sheet, exceed the reserve for Tax liability
(rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) reflected in the Dagger Balance Sheet
and (b) do not exceed that reserve as adjusted for the passage of time through
the Closing Date in accordance with the past custom and practice of the Dagger
Companies in filing their Tax Returns.

 

A9.7 Unclaimed Property. No Dagger Company has any assets that may constitute
unclaimed property under applicable law. The Dagger Companies have complied in
all material respects with all applicable unclaimed property laws. Without
limiting the generality of the foregoing, the Dagger Companies have established
and followed procedures to identify any unclaimed property and, to the extent
required by applicable law, remit such unclaimed property to the applicable
governmental authority. The records of the Dagger Companies are adequate to
permit a governmental agency or authority or other outside auditor to confirm
the foregoing representations.

 

A9.8 No Changes in Accounting, Closing Agreement, Installment Sale. No Dagger
Subsidiary will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) beginning after the Closing Date as a result of any (a) change in
method of accounting for a taxable period ending on or prior to the Closing Date
under Code section 481(c) (or any corresponding or similar provision of state,
local or foreign income Tax law), other than any such change required as a
result of the transactions occurring at Closing pursuant to this Agreement; (b)
“closing agreement” as described in Code section 7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date; (c) deferred intercompany gain or any excess loss
account described in Treasury Regulations under Code section 1502 (or any
corresponding or similar provision of state, local or foreign income Tax law);
(d) installment sale or open transaction disposition made on or prior to the
Closing Date; or (e) prepaid amount received on or prior to the Closing Date.

 

A-5



--------------------------------------------------------------------------------

A9.9 Acquisitions. No Dagger Subsidiary has distributed stock of another Person,
or has had its stock distributed by another Person in a transaction that was
purported or intended to be governed in whole or in part by Code section 355 or
Code section 361.

 

A10 Employee Benefit Plans

 

A10.1 List of Plans/Plan Determinations. Schedule A10.1 contains a complete list
of all of the Dagger Companies’ employee pension benefit plans (as defined in
Section 3(2) of ERISA) which are intended to be qualified under Section 401(a)
of the Code, exempt from tax under Section 501(a) of the Code and that cover
Dagger Employees or Dagger Consultants (the “Pension Plans”). No Dagger
Subsidiary currently maintains or sponsors any employee pension benefit plan
intended to be qualified under Section 401(a) of the Code exempt from tax under
Section 501(a) of the Code other than any such plan that is also maintained or
sponsored by Arrow and one or more of its Subsidiaries (other than the Dagger
Subsidiaries) and that will not be maintained or sponsored by any Dagger
Subsidiary after the Closing Date.

 

A10.2 Title IV of ERISA. No Dagger Company and none of their respective ERISA
Affiliates has incurred any material liability under Title IV of ERISA which
will not have been satisfied in full prior to the Closing; there is no
“accumulated funding deficiency” (whether or not waived) with respect to any
Pension Plan maintained by any Dagger Company or any of their respective ERISA
Affiliates and subject to Code section 412 or ERISA Section 302; with respect to
any Pension Plan maintained by any Dagger Company or any of their respective
ERISA Affiliates and subject to Title IV of ERISA, there has been (a) no
“reportable event,” within the meaning of ERISA Section 4043, or the regulations
thereunder, and (b) no event or condition which presents a material risk of plan
termination or any other event that may cause any Dagger Company or any of their
respective ERISA Affiliates to incur liability or have a lien imposed on its
assets under Title IV of ERISA; and no Pension Plan maintained by any Dagger
Company or any of their respective ERISA Affiliates and subject to Title IV of
ERISA will have any “unfunded benefit liabilities” within the meaning of ERISA
Section 4001(a)(18), as of the Closing Date, and, without any additional
contributions being made to such Plan, the assets of such Plan are sufficient to
satisfy all obligations of the Plan if the Plan were to terminate.

 

A10.3 Multiemployer Plans. There has been no withdrawal by any Dagger Company or
any of their respective ERISA Affiliates from any “multiemployer plan” (as such
term is defined in Section 3(37) of ERISA) within the six year period prior to
the Closing Date as to which any liability arising therefrom has not been
satisfied in full; and no Dagger Employees are covered by a multiemployer plan
with respect to such employee’s employment in the Business.

 

A10.4 Dagger Subsidiaries’ Plans

 

(a) Schedule A10.4(a) lists each material Employee Benefit Plan that (i) is
sponsored, maintained, administered, contributed to or required to be
contributed to by any of Dagger Subsidiaries or to which any of the Dagger
Subsidiaries is a party, (ii) covers any current or former Dagger Employee, any
director of any Dagger Subsidiary or any person formerly associated with the
Business, and (iii) will continue to be sponsored, maintained or administered by
a Dagger Subsidiary immediately following Closing (collectively, the “Dagger
Subsidiary Plans”).

 

A-6



--------------------------------------------------------------------------------

(b) Arrow has made available to Parent (i) accurate and complete copies of all
Dagger Subsidiary Plan documents and all amendments thereto, and (if applicable)
all current documents establishing or constituting any related trust, annuity
contract, insurance contract or other funding instruments, and the most recent
summary plan descriptions (if any) relating to such Dagger Subsidiary Plans,
(ii) accurate and complete copies of the most recent financial statements and
actuarial reports with respect to all Dagger Subsidiary Plans for which
financial statements or actuarial reports are required or have been prepared,
(iii) accurate and complete copies of all annual reports and summary annual
reports for all Dagger Subsidiary Plans (for which annual reports are required)
for the three most recent plan years, and (iv) its employee policies and
procedures. Except as disclosed on Schedule A10.4(b), none of the Dagger
Subsidiaries maintains or contributes to any Dagger Subsidiary Plan subject to
Title IV of ERISA, nor does any Dagger Subsidiary have a current or contingent
obligation to contribute to any multiemployer plan (as defined in Section 3(37)
of ERISA).

 

(c) None of the Dagger Subsidiaries nor any ERISA Affiliate thereof has engaged
in or been a party to any “prohibited transaction” as defined in Section 4975 of
the Code and Section 406 of ERISA that could subject any Dagger Subsidiary or
any ERISA Affiliate thereof to any material tax or penalty on “prohibited
transactions” imposed by Section 4975 of the Code.

 

(d) Except as specifically provided in this Agreement or as set forth in
Schedule A10.4(d), no Dagger Employee will become entitled to any material
bonus, severance or similar benefit (including acceleration of vesting or
exercise of an incentive award) that is contingent upon the occurrence of the
transactions contemplated by this Agreement.

 

(e) To the Knowledge of Arrow, there are no pending or threatened actions,
suits, proceedings, or claims against or relating to any Dagger Subsidiary Plans
other than routine benefit claims by persons entitled to benefits thereunder,
nor is any Dagger Subsidiary Plan the subject of any pending or, to the
Knowledge of Arrow, threatened investigation or audit by the Internal Revenue
Service, Department of Labor or the Pension Benefit Guaranty Corporation.

 

(f) All employee contributions, including elective deferrals, to any Dagger
Subsidiary’s 401(k) plan have been segregated from the Dagger Subsidiary’s
general assets and deposited into the trust established pursuant to the 401(k)
plan in a timely manner in accordance with the “plan asset” regulations of the
Department of Labor.

 

(g) With respect to any Dagger Subsidiary Plan that is an employee welfare
benefit plan (within the meaning of Section 3(1) of ERISA (a “Welfare Plan”),
(i) each Welfare Plan for which contributions are claimed by any Dagger
Subsidiary as deductions under any provision of the Code is in material
compliance with all applicable requirements pertaining to such deduction, (ii)
with respect to any welfare

 

A-7



--------------------------------------------------------------------------------

benefit fund (within the meaning of Section 419 of the Code) related to a
Welfare Plan, there is no disqualified benefit (within the meaning of Section
4976(b) of the Code) that would result in the imposition of a material tax under
Section 4976(a) of the Code to any Dagger Subsidiary, and (iii) any Dagger
Subsidiary Plan that is a group health plan (within the meaning of Section
4980B(g)(2) of the Code) materially complies with the applicable material
requirements of COBRA, the Family and Medical Leave Act of 1993, the Health
Insurance Portability and Accountability Act of 1996, the Women’s Health and
Cancer Rights Act of 1996, the Newborns’ and Mothers’ Health Protection Act of
1996, or any similar provisions of applicable state law applicable to employees
of Arrow or any of its Subsidiaries.

 

(h) Except as set forth on Schedule A10.4(h), (i) none of the Dagger Subsidiary
Plans promises or provides retiree medical or other retiree welfare benefits to
any person except as required by applicable law, and neither Arrow nor any
Dagger Subsidiary has represented, promised or contracted to provide such
retiree benefits to any employee, former employee, director, consultant or other
person, except to the extent required by applicable law, and (ii) no Dagger
Subsidiary Plan or employment agreement provides health benefits that are not
insured through an insurance contract. Each Dagger Subsidiary Plan is amendable
and terminable unilaterally by the Dagger Subsidiary at any time subject to
applicable Legal Requirements and no Dagger Subsidiary Plan, plan documentation
or agreement, summary plan description or other written communication
distributed generally to Dagger Employees by its terms prohibits the Dagger
Subsidiary from amending or terminating any such Dagger Subsidiary Plan.

 

A11 Employment-Related Matters

 

A11.1 Labor Relations. Except to the extent set forth on Schedule A11.1: (a) no
Dagger Company is a party to any collective bargaining agreement or other
contract or agreement with any labor organization or other representative of
employees of any Dagger Company that relates to or affects the Business; (b)
there is no labor strike, work stoppage or lockout that affects the Business and
that is pending or, to the Knowledge of Arrow, threatened against or otherwise
affecting any Dagger Company, and no Dagger Company has experienced the same;
(c) no Dagger Company has closed any plant or facility, effectuated any layoffs
of employees or implemented any early retirement or separation program since
January 1, 2001 in a manner that would reasonably be expected to give rise to
liability under the Worker Adjustment and Retraining Notification Act that would
be or become a Dagger Obligation, and no Dagger Subsidiary Company has planned
or announced any such action or program for the future with respect to the
Business; and (d) all salaries, wages and annual leave due from any Dagger
Company Subsidiary with respect to the Business before the date hereof have been
paid or accrued as of the date hereof to the extent required under GAAP.

 

A11.2 Employee and Consultant Lists

 

(a) Arrow has heretofore delivered to Acquisition Sub a list (the “Employee
List”) dated as of March 9, 2004 containing the name of each Dagger Employee,
and each such person’s level title, role, starting date, annual salary, target
bonus, together with a list of such employees and their respective level of
security

 

A-8



--------------------------------------------------------------------------------

clearance. No third party has asserted to Arrow any claim that either the
continued employment by, or association with, any Dagger Company of any of the
present Dagger Employees is or would reasonably be expected to be material to
the Business contravenes any agreement or law applicable to unfair competition,
trade secrets or proprietary information.

 

(b) Schedule 1.3A provides a materially accurate and complete list of the Dagger
Consultants used in the Business. To the Knowledge of Arrow, the Dagger
Consultants identified on Schedule 1.3A qualify as “independent contractors”
under applicable laws.

 

A11.3 Conduct of Directors and Officers. To the Knowledge of Arrow, no Person
who, as of the date hereof, is an officer of any Dagger Company employed in the
Business or a director of any Dagger Subsidiary has been involved in any of the
events described in Item 401(f) of Regulation S-K under the Securities Act. For
purposes of this Section A11.3, the “officer” shall have the meaning provided in
Rule 16a-1(f) promulgated under the Securities Exchange Act of 1934.

 

A12 Environmental

 

A12.1 Environmental Laws. Except as would not give rise to a material Dagger
Obligation and does not and will not otherwise materially affect the Business,
any Dagger Asset or any asset or property of any Dagger Subsidiary, and except
as set forth on Schedule A12.1, (a) each Dagger Company is and has been in
compliance with all applicable Environmental Laws in effect on the date hereof;
(b) no Dagger Company has received any written communication that alleges that
it is or was not in compliance with all applicable Environmental Laws in effect
on the date hereof; (c) to the Knowledge of Arrow there are no circumstances
that may prevent or interfere with compliance in the future with any applicable
Environmental Laws; (d) all Permits and other governmental authorizations
currently held by the Dagger Companies pursuant to the Environmental Laws are in
full force and effect, and each Dagger Company is in material compliance with
all of the terms of such Permits and authorizations, and no other Permits or
authorizations required pursuant to the Environmental Laws are required by any
Dagger Company for the conduct of the Business on the date hereof; (e) such
Permits will not be terminated or impaired or become terminable, in whole or in
part, solely as a result of the transactions contemplated hereby; (f) the
management, handling, storage, transportation, treatment, and disposal by the
Dagger Companies of all Materials of Environmental Concern is and has been in
compliance with all applicable Environmental Laws; and (g) there are no past or
present actions or activities by any Dagger Company, or any circumstances,
conditions, events or incidents, including the storage, treatment, release,
emission, discharge, disposal or arrangement for disposal of any Material of
Environmental Concern, whether or not by a Dagger Company, that would reasonably
be expected to form the basis of any Environmental Claim against any Dagger
Company or against any Person whose liability for any Environmental Claim any
Dagger Company may have retained or assumed either contractually or by operation
of law, including, without limitation, the storage, treatment, release,
emission, discharge, disposal or arrangement for disposal of any Material of
Environmental Concern or any other contamination or other hazardous condition,
related to the premises at any time occupied by any Dagger Company.

 

A-9



--------------------------------------------------------------------------------

A12.2 Environmental Claims. Except as would not give rise to a material Dagger
Obligation and does not and will not otherwise affect the Business, any Dagger
Asset or any asset or property of any Dagger Subsidiary, and except as set forth
on Schedule A12.2, there is no Environmental Claim pending or, to the Knowledge
of Arrow, threatened, against or involving any Dagger Company or against any
Person whose liability for any Environmental Claim any Dagger Company has or may
have retained or assumed either contractually or by operation of law. Without
limiting the generality of the foregoing, except as set forth on Schedule A12.3,
no Dagger Company has received any notices, demands, requests for information,
investigations pertaining to compliance with or liability under Environmental
Law or Materials of Environmental Concern, nor, to the Knowledge of Arrow, are
any such notices, demands, requests for information or investigations
threatened, except as would not give rise to a Dagger Obligation and does not
and will not otherwise affect the Business, any Dagger Asset or any asset or
property of any Dagger Subsidiary.

 

A12.3 Disclosure of Information. Except as would not give rise to a Dagger
Obligation and does not and will not otherwise affect the Business, any Dagger
Asset or any asset or property of any Dagger Subsidiary, each Dagger Company has
made, and during the period between the date of this Agreement and the Closing
Date will continue to make, available to Acquisition Sub all environmental
investigations, studies, audits, tests, reviews and other analyses conducted in
relation to Environmental Laws or Materials of Environmental Concern that are in
the possession, custody, or control of any Dagger Company and pertain to any
Dagger Company or any property or facility now or previously owned, leased or
operated by any Dagger Company.

 

A12.4 Liens. No lien imposed relating to or in connection with any Environmental
Claim, Environmental Law, or Materials of Environmental Concern has been filed
or has been attached to any of the property or assets which are owned, leased or
operated by any Dagger Company, except as would not give rise to a Dagger
Obligation and does not and will not otherwise affect the Business, any Dagger
Asset or any asset or property of any Dagger Subsidiary.

 

A13 No Undisclosed Broker’s or Finder’s Fees. Except as set forth on Schedule
A13, no Dagger Company has paid or become obligated to pay any fee or commission
to any broker, finder, financial advisor or intermediary in connection with the
transactions contemplated by this Agreement.

 

A14 Assets Other Than Real Property

 

A14.1 Title. Good and marketable title to each of the tangible assets used or
intended for use in the Business as it is presently conducted is held by a
Dagger Company and such title is in each case free and clear of any Security
Interest, other than Permitted Encumbrances, except for (a) assets disposed of
since the date of the Dagger Balance Sheet in the ordinary course of business
and in a manner consistent with past practices, (b) Liabilities, obligations and
encumbrances reflected in the Dagger Balance Sheet or otherwise in the Dagger
Financial Statements and (c) Liabilities, obligations and Security Interests set
forth on Schedule A14.1. Each tangible asset of any Dagger Company used or
intended for use in the Reported Business that has or had a purchase price of
$2,500 or more or that is otherwise material to the Reported Business is listed
on Schedule 2.1.8.

 

A-10



--------------------------------------------------------------------------------

A14.2 Accounts Receivable. Except as set forth on Schedule A14.2, all Dagger
Receivables and all receivables shown on the Dagger Balance Sheet and all
receivables accrued by any Dagger Company since the date of the Dagger Balance
Sheet, have been collected or are collectible in all material respects in the
aggregate amount shown, less any allowances for doubtful accounts reflected
therein, and, in the case of receivables arising since the date of the Dagger
Balance Sheet, any additional allowance in respect thereof is consistent with
the allowance reflected in the Dagger Balance Sheet. Parent, Federal and
Acquisition Sub hereby acknowledge that the foregoing representation does not
constitute a guarantee of collection.

 

A14.3 Condition. All Dagger Tangible Assets are in good operating condition and
repair, ordinary wear and tear excepted, and all such wear and tear taken in the
aggregate is immaterial to the Business and does not affect the Business or
affect Arrow’s obligation to perform under this Agreement.

 

A15 Real Property

 

A15.1 Dagger Real Property. No Dagger Company owns any real property used in the
Business.

 

A15.2 Dagger Leases. Complete copies of the Dagger Leases, and all material
amendments thereto (which leases and amendments are identified on Schedule
2.1.4), have been made available by Arrow for inspection by Acquisition Sub.
Except to the extent and as limited by the Dagger Leases, the Dagger Leases
grant leasehold estates free and clear of all Security Interests (other than
Permitted Encumbrances) and no Security Interest (other than Permitted
Encumbrances) on any of the Dagger Facilities have been granted by or caused by
the actions of any Dagger Company. The Dagger Leases are in full force and
effect and are binding and enforceable against the Dagger Company that is a
party thereto, and to the Knowledge of Arrow, each of the other parties thereto
in accordance with their respective terms subject to (a) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws of general
application affecting the rights and remedies of creditors and (b) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law). Except as set forth on Schedule A15.2, neither
any Dagger Company, nor, to the Knowledge of Arrow, any other party to any
Dagger Lease, has committed a material breach or default under any Dagger Lease,
nor has there occurred with respect to any Dagger Company, or, to the Knowledge
of Arrow, any other party thereto, any event that with the passage of time or
the giving of notice or both would constitute such a material breach or default.
No material construction, alteration or other leasehold improvement work with
respect to the Dagger Facilities covered by any Dagger Lease remains to be paid
for or to be performed by any Dagger Company.

 

A15.3 Condition. All buildings, structures, leasehold improvements and fixtures,
or parts thereof included among the Dagger Facilities are to the Knowledge of
Arrow in good operating condition and repair, ordinary wear and tear excepted.

 

A-11



--------------------------------------------------------------------------------

A16 Agreements, Contracts and Commitments

 

A16.1 Dagger Agreements. All Dagger Material Contracts and all other Dagger
Engagements are listed on Schedule 2.1.1. Other than the contracts listed on
Schedule 2.1.1 or Schedule A16.1, to the Knowledge of Arrow, there are no other
contracts that (a) are materially necessary for the operation of the Business as
currently conducted by any Dagger Company or (b) do or would materially restrict
the operation of the Business as currently conducted by any Dagger Company
(prior to the Closing) or Acquisition Sub and the Dagger Subsidiaries (after the
Closing).

 

A16.2 Validity. Except as set forth on Schedule A16.2, all Dagger Material
Contracts, all contracts listed on Schedule A16.1, and to the Knowledge of
Arrow, all other Dagger Engagements and Dagger Contracts, as well as all
contracts to which any Dagger Subsidiary is a party, are valid and in full force
and effect; neither any Dagger Company, nor to the Knowledge of Arrow, any other
party thereto, has breached any provision of, or defaulted under the terms of
any such Dagger Material Contract, Dagger Contract or Dagger Engagement, in any
material respect, except where such breach or default has been cured or waived.

 

A17 Employee Agreements. Except as set forth on Schedule A17, each Dagger
Employee has executed the AMS Employee Confidentiality and Intellectual Property
Rights Agreement in substantially the forms attached as Exhibit E, and to the
Knowledge of Arrow, no Dagger Employee or Dagger Consultant in the course of the
performance of his or her duties to Arrow is in violation of any term of any
employment or consulting contract, proprietary information and inventions
agreement, non-competition agreement, or any other contract or agreement
relating to the relationship of any such employee, officer or consultant with
any Dagger Company or any previous employer.

 

A18 Insurance Contracts. The Dagger Companies maintain for the benefit of the
Business contracts of insurance and indemnity (the “Dagger Insurance Contracts”)
that insure against such risks, and are in such amounts, as are appropriate and
reasonable considering the nature and operations of the Business and the
property related thereto. All of the Dagger Insurance Contracts are in full
force and effect, with no default thereunder by any Dagger Company which could
permit the insurer to deny payment of claims thereunder. All premiums due and
payable thereon have been paid and no Dagger Company has received notice from
any of its insurance carriers that any insurance premiums will be materially
increased in the future or that any insurance coverage provided under any of the
Dagger Insurance Contracts will not be available in the future on substantially
the same terms as now in effect. No Dagger Company has received or given a
notice of cancellation with respect to any of the Dagger Insurance Contracts.

 

A19 Banking Relationships. Schedule A19 shows the names and locations of all
banks and trust companies in which any Dagger Subsidiary has accounts, lines of
credit or safety deposit boxes or Arrow has accounts in each case where
associated exclusively with Dagger Engagements, and, with respect to each such
account, line of credit or safety deposit box, the names of all Persons
authorized to draw thereon or to have access thereto, as well as the account and
other numbers of designation thereof.

 

A-12



--------------------------------------------------------------------------------

A20 Absence of Certain Relationships. Except as set forth on Schedule A20, none
of (a) any Dagger Company, (b) any officer of any Dagger Company, or (c) any
member of the immediate family of any Person listed in clause (b) of this
sentence, has any financial or employment interest in any subcontractor,
supplier, or customer of any Dagger Company (other than holdings in publicly
held companies of less than one percent (1%) of the outstanding capital stock of
any such publicly held company) relating to the Business.

 

A21 Foreign Corrupt Practices. No Dagger Company nor any of their respective
officers, directors, agents, employees or other Persons acting on behalf of any
Dagger Company has, in the conduct of the Business, used any corporate or other
funds for unlawful contributions, payments, gifts or entertainment, or made any
unlawful expenditures relating to political activity to government officials or
others or established or maintained any unlawful or unrecorded funds in
violation of Section 30A of the Securities Exchange Act of 1934, as amended.
Neither any Dagger Company nor any current director, officer, agent, employee or
other Person acting on behalf of any Dagger Company, has, in the conduct of the
Business, accepted or received any unlawful contributions, payments, gifts or
expenditures.

 

A22 Government Contracts

 

A22.1 Generally. Each Dagger Material Contract, and to the Knowledge of Arrow
each other Dagger Engagement, that is a Government Contract (each an “Active
Government Contract”) is listed on Schedule 2.1.1 and identified as a Government
Contract. Each Dagger Completed Engagement that is or was a Government Contract
is referred to herein as a “Completed Government Contract.” Also listed on
Schedule 2.1.1 and identified as a Government Bid is each outstanding quotation,
bid or proposal for a Government Contract involving the Business. Listed on
Schedule A22.1 is each Active Government Contract under which to the Knowledge
of Arrow, any Dagger Company currently is experiencing, or is likely to
experience, material cost, schedule, technical or quality problems.

 

A22.2 Bids and Awards. To the Knowledge of Arrow, (i) each Active Government
Contract and each Completed Government Contract (collectively, the “Dagger
Government Contracts”) was legally awarded, (ii) no such Active Government
Contract (or, where applicable, the prime contract with the United States
Government under which such Government Contract was awarded) is the subject of
bid or award protest proceedings, and (iii) no such Active Dagger Government
Contract (or, where applicable, the prime contracts with the United States
Government under which such Government Contract was awarded) is reasonably
likely to become the subject of bid or award protest proceedings. To the
Knowledge of Arrow, no facts exist which could give rise to a material claim for
price adjustment under the Truth in Negotiations Act or to any other request for
a material reduction in the price of any Dagger Government Contracts.

 

A22.3 Compliance with Law and Regulation and Contractual Terms; Inspection and
Certification. Each Dagger Company has complied in all material respects with
all statutory and regulatory requirements pertaining to the Dagger Government
Contracts to which it is a party, including the Armed Services Procurement Act,
the Federal Procurement and Administrative Services Act, the Federal Acquisition
Regulation (the “FAR”), the FAR cost principles and the Cost Accounting
Standards. To the Knowledge of Arrow, each Dagger

 

A-13



--------------------------------------------------------------------------------

Company has complied in all material respects with all terms and conditions,
including (but not limited to) all clauses, provisions, specifications, and
quality assurance, testing and inspection requirements of the Dagger Government
Contracts, whether incorporated expressly, by reference or by operation of law.
To the Knowledge of Arrow, all facts set forth in or acknowledged by any
representations, certifications or disclosure statements made or submitted by or
on behalf of any Dagger Company in connection with any Dagger Government
Contracts and its quotations, bids and proposals for Government Contracts were
current, accurate and complete in all material respects as of the date of their
submission. To the Knowledge of Arrow, each Dagger Company has complied in all
material respects with all applicable representations, certifications and
disclosure requirements under all Dagger Government Contracts and each of its
quotations, bids and proposals for Government Contracts. Each Dagger Company has
developed and implemented a government contracts compliance program which
includes corporate policies and procedures to ensure compliance with applicable
government procurement statutes, regulations and contract requirements. To the
Knowledge of Arrow, no facts exist which could reasonably be expected to give
rise to liability to any Dagger Company under the False Claims Act which would
reasonably be expected to result in a material Dagger Obligation. Except as
described in Schedule A22.3, no Dagger Company has undergone or is undergoing
any audit, review, inspection, investigation, survey or examination of records
relating to any Dagger Government Contract (where such audit is either outside
the ordinary course of business or would reasonably be expected to result in a
material Dagger Obligation). No audit, review, inspection, investigation, survey
or examination of records described in Schedule A22.3 has revealed any fact,
occurrence or practice which could affect the assets, business or financial
statements of any Dagger Company or any Dagger Company’s continued eligibility
to receive and perform Government Contracts. To the Knowledge of Arrow, no
Dagger Company has made any payment, directly or indirectly, to any Person in
violation of applicable laws, including (but not limited to) laws relating to
bribes, gratuities, kickbacks, lobbying expenditures, political contributions
and contingent fee payments. To the Knowledge of Arrow, each Dagger Company has
complied in all material respects with all applicable requirements under each
Dagger Government Contract relating to the safeguarding of and access to
classified information. Each Dagger Company’s cost accounting, purchasing,
inventory and quality control systems are in material compliance with all
applicable government procurement statutes and regulations and with the
requirements of the Dagger Government Contracts (or any of them).

 

A22.4 Disputes, Claims and Litigation. Except as described in Schedule A22.4, to
the Knowledge of Arrow, there are neither any outstanding material claims or
disputes against any Dagger Company relating to any Dagger Government Contract
nor any facts or allegations that could give rise to such a claim or dispute in
the future. Except as described in Schedule A22.4, to the Knowledge of Arrow,
there are neither any outstanding material claims or disputes relating to any
Dagger Government Contract which, if resolved unfavorably to a Dagger Company,
would materially increase such Dagger Company’s cost to complete performance of
such Government Contract above the amounts set forth in the estimates to
complete previously prepared by Arrow and delivered to Acquisition Sub for each
Dagger Government Contract, nor, to the Knowledge of Arrow, any reasonably
foreseeable expenditures which would materially increase the cost to complete
performance of any Dagger Government Contract above the amounts set forth in the
estimates to complete described above. No Dagger Company has been or is now
under any administrative, civil or criminal investigation or indictment
disclosed to Arrow involving alleged false statements, false claims or other

 

A-14



--------------------------------------------------------------------------------

misconduct relating to any Dagger Government Contract or quotations, bids and
proposals for Government Contracts, and to the Knowledge of Arrow, there is no
basis for any such investigation or indictment. No Dagger Company has been or is
now a party to any administrative or civil litigation involving alleged false
statements, false claims or other misconduct relating to any Dagger Government
Contract or quotations, bids and proposals for Government Contracts, and to the
Knowledge of Arrow, there is no basis for any such proceeding. Except as
described in Schedule A22.4, neither the United States Government nor any prime
contractor or higher-tier subcontractor under a Government Contract has withheld
or set off, or attempted to withhold (other than the hold-backs pursuant to
contracts in the ordinary course of business), or set off, material amounts of
money otherwise acknowledged to be due to any Dagger Company under Dagger
Government Contract. Except as described in Schedule A22.4, neither the United
States Government nor any prime contractor or higher-tier subcontractor under an
outstanding Government Contract has questioned or disallowed any material costs
claimed by any Dagger Company under any Dagger Government Contract, and to the
Knowledge of Arrow, there is no fact or occurrence that could be a basis for
disallowing any such costs.

 

A22.5 Sanctions. To the Knowledge of Arrow, neither the United States Government
nor any prime contractor or higher-tier subcontractor under a Government
Contract nor any other Person has notified any Dagger Company, in writing, of
any actual or alleged violation or breach of any statute, regulation,
representation, certification, disclosure obligation, contract term, condition,
clause, provision or specification except where such violation or breach would
reasonably be expected to be immaterial. No Dagger Company has received any show
cause, cure, deficiency, default or similar notices relating to any Dagger
Government Contract except where such violation or breach would reasonably be
expected to be immaterial. No Dagger Company or any director, officer, employee,
consultant or Affiliate thereof has been or is not now suspended, debarred, or
proposed for suspension or debarment from government contracting, and to the
Knowledge of Arrow, no facts exist which could cause or give rise to such
suspension or debarment, or proposed suspension or debarment. No determination
of non-responsibility has ever been issued against any Dagger Company with
respect to any quotation, bid or proposal for a Government Contract.

 

A22.6 Terminations. Except as described in Schedule A22.6, no Government
Contract of any Dagger Company relating to the Business has been terminated for
default within 24 months prior to the date of this Agreement. Except as
described in Schedule A22.6, no Dagger Company has received any notice in
writing, terminating or indicating an intent to terminate any Active Government
Contract for convenience.

 

A22.7 Assignments. Except as described in Schedule A22.7, no Dagger Company has
made any assignment of any Dagger Government Contract or of any interest in any
Dagger Government Contract to any Person other than one of the Dagger Companies.
Except as described in Schedule A22.7, no Dagger Company has entered into no
financing arrangements with respect to the performance of any Dagger Government
Contract.

 

A22.8 Property. Arrow is in compliance with all applicable Legal Requirements
with respect to the possession and maintenance of all government furnished
property (as defined in the FAR), and to the Knowledge of Arrow, the Dagger
Subsidiaries are in compliance with such Legal Requirements.

 

A-15



--------------------------------------------------------------------------------

A23 Additional Liabilities. None of Parent, Federal, Acquisition Sub or any of
their respective Affiliates, directors, officers or employees as a consequence
of the terms of this Agreement or the occurrence of the Transaction shall become
subject to any obligation other than the Dagger Obligations and the other
obligations explicitly described in this Agreement or any of the Ancillary
Agreements.

 

[remainder of page intentionally left blank]

 

A-16



--------------------------------------------------------------------------------

Appendix B

 

B1 Corporate Status of Parent, Federal and Acquisition Sub. Each of Parent,
Federal and Acquisition Sub is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with the requisite
corporate power to own, operate and lease its properties and to carry on its
business as now being conducted.

 

B2 Authority for Agreement; Noncontravention

 

B2.1 Authority. Each of Parent, Federal and Acquisition Sub has the corporate
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by the boards of directors of Parent, Federal and Acquisition
Sub and no other corporate proceedings on the part of Parent, Federal or
Acquisition Sub are necessary to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby. This
Agreement and the other agreements contemplated hereby to be signed by Parent,
Federal or Acquisition Sub have been duly executed and delivered by Parent,
Federal and/or Acquisition Sub, as the case may be, and constitute valid and
binding obligations of Parent, Federal and/or Acquisition Sub, as the case may
be, enforceable against Parent, Federal and/or Acquisition Sub in accordance
with their terms, subject to the qualifications that enforcement of the rights
and remedies created hereby and thereby are subject to (a) bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other laws of
general application affecting the rights and remedies of creditors, (b) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law) and (c) the availability of specific performance
or other equitable or legal remedies specified herein.

 

B2.2 No Conflict. Neither execution and delivery of this Agreement by Parent,
Federal or Acquisition Sub, nor the performance by Parent, Federal or
Acquisition Sub of its obligations hereunder, nor the consummation by Parent,
Federal or Acquisition Sub of the transactions contemplated hereby will (a)
conflict with or result in a violation of any provision of the Certificate of
Incorporation or by-laws of Parent, Federal or Acquisition Sub, or (b) with or
without the giving of notice or the lapse of time, or both, conflict with, or
result in any violation or breach of, or constitute a default under, or result
in any right to accelerate or result in the creation of any lien, charge or
encumbrance pursuant to, or right of termination under, any provision of any
note, mortgage, indenture, lease, instrument or other agreement, Permit,
concession, grant, franchise, license, judgment, order, decree, statute,
ordinance, rule or regulation to which Parent, Federal, Acquisition Sub or any
of Parent’s other Subsidiaries is a party or by which any of them or any of
their assets or properties is bound or which is applicable to any of them or any
of their assets or properties. Except for filings that may be required under the
HSR Act, no authorization, consent or approval of, or filing with or notice to,
any Governmental Entity is necessary for the execution and delivery of this
Agreement by Parent, Federal or Acquisition Sub or the consummation by Parent,
Federal or Acquisition Sub of the transactions contemplated hereby, except for
such consents, authorizations, filings, approvals and registrations which if not
obtained or made would not, individually or in the aggregate, prevent or
materially delay the consummation of the Transaction by Parent, Federal or
Acquisition Sub.

 

B-1



--------------------------------------------------------------------------------

B3 Financing. Parent has entered into a $350,000,000 term loan and a
$200,000,000 revolving credit facility to permit Acquisition Sub to consummate
the Transaction.

 

B-2



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibit

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

A

  Intellectual Property Agreement

B

  Press Releases

C

  Form of Opinion of Counsel to American Management Systems, Incorporated
(Arnold & Porter LLP)

D

  Form of Opinion of Counsel to American Management Systems, Incorporated
(Richards, Layton & Finger, P.A.)

E

  Forms of Arrow Employee Confidentiality and Intellectual Property Rights
Agreement

 

Schedule

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

1.3A

  Dagger Consultants

1.3B

  Dagger Employees

2.1.1

  Dagger Engagements

2.1.2

  Dagger Completed Engagements

2.1.4

  Dagger Leases

2.1.8

  Dagger Tangible Assets

2.1.12

  Permits

2.2

  Excluded Assets

5.1

  Conduct of Business of Arrow

6.7.1

  Tax Matters - Allocation of Purchase Price

A1

  Corporate Status

A2

  Dagger Subsidiaries

A3.2

  No Conflict

A4

  Financial Statements

A5

  Absence of Material Adverse Changes

A6

  Absence of Undisclosed LiabilitiesA9.5

A7

  Compliance with Applicable Law, Charter and By-Laws

A8

  Litigation and

A9.1

  Tax Matters - Filing of Returns

A9.5

  Collapsible Corporations, Golden Parachutes, Real Property Holding
Corporations

A10.1

  Employee Benefit Plans - List of Plans/Plan Determinations

A10.4(a)

  Employee Benefit Plans - Dagger Subsidiaries’ Plans - List of Plans

A10.4(b)

  Employee Benefit Plans - Dagger Subsidiaries’ Plans - Multiemployer Plans

A10.4(d)

  Employee Benefit Plans - Dagger Subsidiaries’ Plans - Acceleration of Rights

A10.4(h)

  Employee Benefit Plans - Dagger Subsidiaries’ Plans - Retiree Benefits

A11.1

  Employment-Related Matters - Labor Relations

A12.1

  Environmental - Environmental Laws

A12.2

  Environmental - Environmental Claims

A12.3

  Environmental - No Basis for Claims

A13

  No Undisclosed Broker’s or Finder’s Fee

A14.1

  Assets Other Than Real Property - Title

A14.2

  Assets Other Than Real Property - Accounts Receivable

A15.2

  Real Property - Dagger Leases



--------------------------------------------------------------------------------

Schedule


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

A16.1    Agreements, Contracts and Commitments - Dagger Agreements A16.2   
Agreements, Contracts and Commitments - Validity A17    Employee Agreements A19
   Banking Relationships A20    Absence of Certain Relationships A22.1   
Government Contracts - Generally A22.3    Government Contracts - Compliance with
Law and Regulation and Contractual Terms; Inspection and Certification A22.4   
Government Contracts - Disputes, Claims and Litigation A22.6    Government
Contracts - Terminations A22.7    Government Contracts - Assignments 5.1   
Conduct of Business of Arrow 6.7.1    Tax Matters - Allocation of Purchase Price